Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 9, 2020, is entered into by and among Eagle Materials Inc., as the
Borrower, the Lenders party hereto and JPMorgan Chase Bank, N.A., as the
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Credit Agreement referenced below.

WITNESSETH

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of December 20, 2019 and as further amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement” and as may be amended, restated,
supplemented or otherwise modified from time to time (including by this
Amendment), the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to (i) modify the Applicable Rate with respect to Loans under the
Existing Credit Agreement, (ii) extend the Maturity Date of the Loans
outstanding under the Existing Credit Agreement and (iii) make certain other
amendments to the Existing Credit Agreement; and

WHEREAS, the Lenders party hereto, constituting all Lenders under the Existing
Credit Agreement, and the Administrative Agent have agreed to such amendments on
the terms and conditions set forth herein;

WHEREAS, JPMorgan Chase Bank, N.A. has agreed to act as a lead arranger and
joint bookrunner for this Amendment (the “Lead Arranger”).

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Amendments to Existing Credit Agreement. The Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Existing
Credit Agreement attached as Exhibit A hereto.

Section 2. Conditions of Effectiveness. This Amendment shall become effective on
the date hereof (the “Amendment No. 1 Effective Date”) upon the satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts to this Amendment,
duly executed by each of the Borrower, the Lenders and the Administrative Agent;

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1



--------------------------------------------------------------------------------

Effective Date) of (i) Sidley Austin LLP, counsel for the Loan Parties, and
(ii) in-house legal counsel for the Loan Parties, in each case, covering such
matters relating to the Loan Parties and this Amendment as the Administrative
Agent shall reasonably request;

(c) The Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Loan Party (or, if any Loan Party does not
have a secretary or assistant secretary, any other Person duly authorized to
execute such a certificate on behalf of such Loan Party), certifying as to
(i) specimen signatures of the persons authorized to execute Loan Documents to
which such Loan Party is a party, (ii) copies of resolutions of the board of
directors or other appropriate governing body of such Loan Party authorizing the
execution and delivery of this Amendment and (iii) copies of such Loan Party’s
constituent organizational documents or a statement that such constituent
organizational documents have not changed since the time each Loan Party last
provided a certification in respect thereof;

(d) The Administrative Agent shall have received, for each Loan Party (other
than Western Cement Company of California), a certificate of good standing (or
the equivalent) from the appropriate governing agency of such Loan Party’s
jurisdiction of organization (to the extent the concept of good standing is
applicable in such jurisdiction);

(e) The Administrative Agent shall have received, at least three Business Days
prior to the Amendment No. 1 Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least 10
Business Days prior to the Amendment No. 1 Effective Date; and

(f) The Administrative Agent shall have received payment of the Administrative
Agent’s and its affiliates’ fees and reasonable out-of-pocket expenses
(including reasonable out-of-pocket fees and expenses of counsel for the
Administrative Agent) in connection with this Amendment and any other Loan
Document, and for which invoices have been presented at least one (1) Business
Day prior to the Amendment No. 1 Effective Date, in each case, to the extent
payment is required by Section 9.03(a) of the Credit Agreement.

Section 3. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) This Amendment has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding at law or in equity.

(b) Immediately after giving effect to this Amendment, the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects), on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty

 

2



--------------------------------------------------------------------------------

is true and correct in all material respects (except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects) on and as of such earlier date.

(c) Immediately before and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.

Section 4. Effect on Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,’
“herein” or words of like import shall mean and be a reference to such
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

Section 5. Consent of Guarantors. Each Guarantor hereby (a) consents to this
Amendment, and to the amendments and modifications to the Credit Agreement
pursuant hereto and (b) acknowledges the effectiveness and continuing validity
of (and ratifies and affirms) its obligations under or with respect to the
Subsidiary Guaranty pursuant to the terms thereof, in each case after giving
effect to this Amendment and that such obligations are without defense, setoff
and counterclaim.

Section 6. Post-Closing Covenant. The Borrower hereby covenants that within 15
Business Days after the Amendment No. 1 Effective Date (or such longer period of
time as the Administrative Agent may agree to in its sole discretion) the
Borrower shall deliver a certificate of good standing for Western Cement Company
of California from the appropriate governing agency of the State of California.

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 9. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile or PDF copy of any signature hereto shall have the same
effect as the original thereof.

 

3



--------------------------------------------------------------------------------

[The remainder of this page is intentionally blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

EAGLE MATERIALS INC., as Borrower

By:  

/s/ D. Craig Kesler

Name:   D. Craig Kesler Title:   Executive Vice President – Finance and  
Administration and Chief Financial Officer

By their execution below, each of the undersigned hereby evidences their consent
and acknowledgment to the matters set forth in Section 5 of this Amendment.

 

IC ENERGY LLC

By  

/s/ William Devlin

Name: William Devlin Title: Vice President



--------------------------------------------------------------------------------

3D CONCRETE LLC

AG DALLAS LLC

AG SOUTH CAROLINA LLC

AMERICAN GYPSUM COMPANY LLC

AMERICAN GYPSUM MARKETING COMPANY LLC

AUDUBON MATERIALS LLC

AUDUBON READYMIX LLC

CCP LEASING LLC

CENTEX MATERIALS LLC

CPCC LAND COMPANY LLC

EAGLE CEMENT COMPANY LLC

FAIRBORN CEMENT COMPANY LLC

FARMING SOLUTIONS HOLDINGS LLC

FARMING SOLUTIONS LLC

HOLLIS & EASTERN RAILROAD COMPANY LLC

ILLINOIS CEMENT COMPANY LLC

KANSAS CITY AGGREGATE LLC

KANSAS CITY FLY ASH LLC

KANSAS CITY READYMIX LLC

KOSMOS CEMENT COMPANY LLC

MICHIGAN CEMENT COMPANY LLC

MOUNTAIN CEMENT COMPANY LLC

MOUNTAIN LAND & CATTLE COMPANY LLC

NEVADA CEMENT COMPANY LLC

REPUBLIC PAPERBOARD COMPANY LLC

RIO GRANDE DRYWALL SUPPLY CO. LLC

SKYWAY CEMENT COMPANY LLC

TLCC GP LLC

TLCC LP LLC

TULSA CEMENT LLC

WESTERN CEMENT COMPANY OF CALIFORNIA

WISCONSIN CEMENT COMPANY LLC

 

 

By  

/s/ D. Craig Kesler

Name: D. Craig Kesler Title: Senior Vice President and Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

CCP CEMENT LLC

CCP CONCRETE/AGGREGATES LLC

CCP GYPSUM LLC

CCP LAND LLC

CENTEX CEMENT LLC

EAGLE MATERIALS IP LLC

EAGLE SPIN COMPANY INC.

TEXAS CEMENT COMPANY

 

By  

/s/ D. Craig Kesler

Name: D. Craig Kesler Title: Senior Vice President – Finance and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender

By:  

/s/ Alexander Vardaman

Name:   Alexander Vardaman Title:   Authorized Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:  

/s/ Thomas Manning

Name:   Thomas Manning Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Jennifer Yan

Name:   Jennifer Yan Title:   Senior Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCATIATION,

as a Lender

By:  

/s/ Brendan McGuire

Name:   Brendan McGuire Title:   Executive Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By:  

/s/ Andrew M. Widmer

Name:   Andrew M. Widmer Title:   Senior Vice President



--------------------------------------------------------------------------------

TRUIST BANK, as a Lender

By:  

/s/ Anika Kirs

Name:   Anika Kirs Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

CREDIT AGREEMENT

dated as of

December 20, 2019

among

EAGLE MATERIALS INC.

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

GOLDMAN SACHS BANK USA,

BANK OF AMERICA, N.A.,

PNC BANK, NATIONAL ASSOCIATION

WELLS FARGO BANK, N.A.

and

TRUIST BANK,

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.

and

GOLDMAN SACHS BANK USA

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1

SECTION 1.01 Defined Terms

     1

SECTION 1.02 Classification of Loans and Borrowings

     32

SECTION 1.03 Terms Generally

     32

SECTION 1.04 Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro
Forma Calculations

     33

SECTION 1.05 Status of Obligations

     34

SECTION 1.06 Limited Condition Acquisition

     34

SECTION 1.07 Interest Rates; LIBOR Notification

     35

SECTION 1.08 Divisions

     36

ARTICLE II THE CREDITS

     36

SECTION 2.01 Commitments

     36

SECTION 2.02 Loans and Borrowings

     36

SECTION 2.03 Requests for Borrowings

     37

SECTION 2.04 Intentionally Omitted

     37

SECTION 2.05 Intentionally Omitted

     37

SECTION 2.06 Intentionally Omitted

     37

SECTION 2.07 Funding of Borrowings

     38

SECTION 2.08 Interest Elections

     38

SECTION 2.09 Termination and Reduction of Commitments

     39

SECTION 2.10 Repayment of Loans; Evidence of Debt

     40

SECTION 2.11 Prepayment of Loans

     40

SECTION 2.12 Fees

     41

SECTION 2.13 Interest

     41

SECTION 2.14 Alternate Rate of Interest

     42

SECTION 2.15 Increased Costs

     43

SECTION 2.16 Break Funding Payments

     45

SECTION 2.17 Taxes

     45

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     49

SECTION 2.19 Mitigation Obligations; Replacement of Lenders

     51

SECTION 2.20 Intentionally Omitted

     52

SECTION 2.21 Defaulting Lenders

     52

ARTICLE III REPRESENTATIONS AND WARRANTIES

     53

SECTION 3.01 Organization; Powers; Subsidiaries

     53

SECTION 3.02 Authorization; Enforceability

     53

SECTION 3.03 Governmental Approvals; No Conflicts

     53

SECTION 3.04 Financial Condition; No Material Adverse Change

     53

SECTION 3.05 Properties

     54

 

i



--------------------------------------------------------------------------------

SECTION 3.06 Litigation; Environmental and Labor Matters

     54

SECTION 3.07 Compliance with Laws and Agreements

     54

SECTION 3.08 Investment Company Status

     55

SECTION 3.09 Taxes

     55

SECTION 3.10 ERISA

     55

SECTION 3.11 Disclosure

     55

SECTION 3.12 Federal Reserve Regulations

     55

SECTION 3.13 Liens

     55

SECTION 3.14 No Default

     55

SECTION 3.15 Anti-Corruption Laws and Sanctions

     55

SECTION 3.16 Indebtedness

     56

SECTION 3.17 EEA Financial Institutions

     56

ARTICLE IV CONDITIONS

     56

SECTION 4.01 Effective Date

     56

SECTION 4.02 Acquisition Funding Date

     57

ARTICLE V AFFIRMATIVE COVENANTS

     59

SECTION 5.01 Financial Statements and Other Information

     59

SECTION 5.02 Notices of Material Events

     60

SECTION 5.03 Existence; Conduct of Business

     61

SECTION 5.04 Payment of Obligations

     61

SECTION 5.05 Maintenance of Properties; Insurance

     61

SECTION 5.06 Books and Records; Inspection Rights

     61

SECTION 5.07 Compliance with Laws and Material Contractual Obligations

     62

SECTION 5.08 Use of Proceeds

     62

SECTION 5.09 Additional Subsidiary Guarantors

     62

SECTION 5.10 Further Assurances

     63

SECTION 5.11 Designation of Subsidiaries

     63

ARTICLE VI NEGATIVE COVENANTS

     64

SECTION 6.01 Indebtedness

     64

SECTION 6.02 Liens

     66

SECTION 6.03 Fundamental Changes and Asset Sales

     68

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     70

SECTION 6.05 Swap Agreements

     71

SECTION 6.06 Transactions with Affiliates

     71

SECTION 6.07 Restricted Payments

     72

SECTION 6.08 Restrictive Agreements

     72

SECTION 6.09 Subordinated Indebtedness

     73

SECTION 6.10 Sale and Leaseback Transactions

     73

SECTION 6.11 Financial Covenants

     74

ARTICLE VII EVENTS OF DEFAULT

     74



--------------------------------------------------------------------------------

SECTION 7.01 Events of Default

     74

ARTICLE VIII THE ADMINISTRATIVE AGENT

     77

ARTICLE IX MISCELLANEOUS

     80

SECTION 9.01 Notices

     80

SECTION 9.02 Waivers; Amendments

     82

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     84

SECTION 9.04 Successors and Assigns

     86

SECTION 9.05 Survival

     89

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution

     90

SECTION 9.07 Severability

     90

SECTION 9.08 Right of Setoff

     90

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     91

SECTION 9.10 WAIVER OF JURY TRIAL

     91

SECTION 9.11 Headings

     92

SECTION 9.12 Confidentiality

     92

SECTION 9.13 USA PATRIOT Act

     93

SECTION 9.14 Releases of Subsidiary Guarantors

     93

SECTION 9.15 Maximum Interest Rate

     94

SECTION 9.16 No Advisory or Fiduciary Responsibility

     95

SECTION 9.17 Intentionally Omitted

     95

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     95

SECTION 9.19 Acknowledgement Regarding Any Supported QFCs

     96

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 3.01 – Subsidiaries

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.08 – Restrictive Agreements

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – [Reserved]

Exhibit C – [Reserved]

Exhibit D – Form of Subsidiary Guaranty

Exhibit E-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

Exhibit E-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

Exhibit E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

Exhibit F-1 – Form of Borrowing Request



--------------------------------------------------------------------------------

Exhibit F-2 – Form of Interest Election Request

Exhibit G – Form of Note

Exhibit H- Form of Solvency Certificate



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of December 20, 2019, among EAGLE
MATERIALS INC., a Delaware corporation, the LENDERS from time to time party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

R E C I T A L S

The Borrower, the lenders party hereto and the Administrative Agent desire to
enter into this Agreement and agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition Funding Date” means the date, on or after the Effective Date, on
which the conditions specified in Section 4.02 are satisfied (or waived in
accordance with Section 9.02).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income” has the meaning assigned to such term in the definition of
the term “Consolidated EBITDA”.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$665,000,000.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.14(b)), then
the Alternate Base Rate shall be the greater of clauses (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate as determined pursuant to the foregoing would
be less than 1.001.75%, such rate shall be deemed to be 1.001.75% for purposes
of this Agreement.

“Amendment No. 1” shall mean Amendment No. 1, dated as of April 9, 2020, among
the Borrower, the Administrative Agent and Lenders party thereto.

“Amendment No. 1 Effective Date” shall have the meaning set forth in Amendment
No. 1.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Rate” means,:

(a) for any day prior to the Amendment No. 1 Effective Date, with respect to any
Eurodollar Loan or any ABR Loan, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread” or “ABR Spread”, as
the case may be, based upon the Leverage Ratio applicable on such date:

 

    

Leverage Ratio:

   Eurodollar
Spread     ABR Spread  

Category 1:

   < 2.50 to 1.00      1.25 %      0.25 % 

Category 2:

   > 2.50 to 1.00
but
< 3.00 to 1.00      1.50 %      0.50 % 

Category 3:

   > 3.00 to 1.00
but
< 3.50 to 1.00      1.75 %      0.75 % 

Category 4:

   > 3.50 to 1.00      2.00 %      1.00 % 

 

2



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) the Leverage Ratio shall be determined as of the end of each fiscal quarter
of the Borrower’s fiscal year based upon the Borrower’s Financials, beginning
with the fiscal quarter ending December 31, 2019;

(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
Financials are delivered, Category 4 shall be deemed applicable until such
Financials are delivered, after which the Category shall be determined in
accordance with the table above as applicable;

(iii) adjustments, if any, to the Category then in effect shall be effective
commencing on and including the date of delivery to the Administrative Agent of
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iv) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Acquisition Funding Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

(b) for any day on or after the Amendment No. 1 Effective Date, with respect to
any Eurodollar Loan or any ABR Loan, the applicable rate per annum set forth
below under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

    

Leverage Ratio:

   Eurodollar
Spread     ABR Spread  

Category 1:

   < 2.50 to 1.00      1.50 %      0.50 % 

Category 2:

   > 2.50 to 1.00
but
< 3.00 to 1.00      1.75 %      0.75 % 

Category 3:

   > 3.00 to 1.00
but
< 3.50 to 1.00      2.00 %      1.00 % 

Category 4:

  

> 3.50 to 1.00

but
< 4.00 to 1.00

     2.25 %      1.25 % 

Category 5

   > 4.00 to 1.00      2.50 %      1.50 % 

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing,

(i) the Leverage Ratio shall be determined as of the end of each fiscal quarter
of the Borrower’s fiscal year based upon the Borrower’s Financials, beginning
with the fiscal quarter ending June 30, 2020;

(ii) at the option of the Administrative Agent or at the request of the Required
Lenders, if at any time the Borrower fails to deliver the Financials on or
before the date the Financials are due pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such
Financials are delivered, Category 5 shall be deemed applicable until such
Financials are delivered, after which the Category shall be determined in
accordance with the table above as applicable;

(iii) adjustments, if any, to the Category then in effect shall be effective
commencing on and including the date of delivery to the Administrative Agent of
the applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iv) notwithstanding the foregoing, Category 3 shall be deemed to be applicable
until the Administrative Agent’s receipt of the Financials for the fiscal
quarter ending June 30, 2020 and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Arrangers” means JPMorgan Chase Bank, N.A. and Goldman Sachs Bank USA, each in
their capacity as Joint Lead Arranger.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
lending agreement or other similar agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement or other similar agreement, would be outstanding at such
time under the Permitted Receivables Facility if the same were structured as a
lending agreement rather than a purchase agreement or such other similar
agreement (whether such amount is described as “capital” or otherwise).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero0.75%, the
Benchmark Replacement will be deemed to be zero0.75% for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion (in consultation with the Borrower).

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the

 

5



--------------------------------------------------------------------------------

Administrative Agent decides in its reasonable discretion (in consultation with
the Borrower) may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides (in consultation with the Borrower) is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or

 

6



--------------------------------------------------------------------------------

publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent, the Borrower or the Required
Lenders, as applicable, by notice to the Borrower, the Administrative Agent (in
the case of such notice by the Borrower or the Required Lenders) and the
Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bona Fide Debt Fund” means any debt fund or investment vehicle that is
primarily engaged in the making, purchasing, holding or otherwise investing in
commercial loans, bonds and other similar extensions of credit in the ordinary
course and for which no personnel involved with such persons identified pursuant
to clauses (i) or (ii) of the definition of “Disqualified Institution” (a) make
investment decisions or (b) have access to non-public information relating to
the Borrower or any person that forms part of the Borrower’s business (including
its Subsidiaries).

“Borrower” means Eagle Materials Inc., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and, if in writing, in substantially the form
attached hereto as Exhibit F-1.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

7



--------------------------------------------------------------------------------

“Capital Markets Debt” means any Indebtedness consisting of bonds, debentures,
notes or other similar debt securities issued in (a) a public offering
registered under the Securities Act, (b) a private placement to institutional
investors that is resold in accordance with Rule 144A or Regulation S of the
Securities Act, or (c) a placement to institutional investors. The term “Capital
Markets Debt” shall not include any Debt Facilities or similar Indebtedness or
any other type of Indebtedness incurred in a manner not customarily viewed as a
“securities offering.”

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
50% or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated, appointed or approved by the board of
directors of the Borrower nor (ii) appointed by directors so nominated,
appointed or approved; or (c) the separation of the “Heavy Materials” and “Light
Materials” businesses of the Borrower and its Subsidiaries (including, but not
limited to, as described in the 8-K of the Borrower filed with the SEC on
May 30, 2019) (this clause (c), the “Specified Disposition”).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Co-Syndication Agent” means each of Goldman Sachs Bank USA, Bank of America,
N.A., PNC Bank, National Association, Wells Fargo Bank, N.A. and Truist Bank in
its capacity as syndication agent for the credit facility evidenced by this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans on the Acquisition Funding Date, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

8



--------------------------------------------------------------------------------

“Commitment Termination Date” means the first to occur, if any, of (a) the fifth
Business Day following March 31, 2020, in the event the Acquisition Funding Date
has not occurred on or prior to such date, (b) the consummation of the Kosmos
Acquisition, effective immediately following such consummation, without using
the proceeds of the Loans and (c) the valid termination of the Kosmos
Acquisition Agreement in accordance with its terms by the Borrower (or with the
Borrower’s consent or the Borrower has not timely contested any purported
termination thereof) without the occurrence of the consummation of the Kosmos
Acquisition.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion (in consultation
with the Borrower) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time;

provided, that if the Administrative Agent (in consultation with the Borrower)
decides that any such rate, methodology or convention determined in accordance
with clause (1) or clause (2) is not administratively feasible for the
Administrative Agent, then Compounded SOFR will be deemed unable to be
determined for purposes of the definition of “Benchmark Replacement.”

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis, Consolidated Net Income plus
the income of any Unrestricted Subsidiary to the extent actually received in
cash by the Borrower or a Restricted Subsidiary in the form of dividends or
similar distributions during such period (such sum, herein the “Adjusted Net
Income”);

(a) plus, without duplication and to the extent deducted from revenues in
determining Adjusted Net Income, the sum of: (i) its Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depletion,
(iv) depreciation, (v) amortization, (vi) non-cash items, (vii) all fees and
expenses directly incurred in connection with any equity offering,

 

9



--------------------------------------------------------------------------------

investment, acquisition, disposition, recapitalization or incurrence of
indebtedness, in each case regardless of whether such transaction is
successfully consummated (including, without limitation, fees and expenses of
any counsel, appraisers, consultants and other advisors, any financing fees, due
diligence fees or any other fees and expenses in connection therewith),
(viii) extraordinary, unusual or nonrecurring losses and (ix) the amount of cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies projected by the Borrower in good faith to be realized
as a result of specified actions taken in connection with a Material
Acquisition, other operating improvements and synergies and changes in allocated
overhead shall be calculated on a pro forma basis, provided that (A) such cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies are reasonably identifiable and factually supportable
on a basis reasonably acceptable to the Administrative Agent; and (B) for any
period of calculation, the aggregate amount added in determining Consolidated
EBITDA under the terms of this clause (ix) for such period shall not exceed an
amount equal to the greater of (1) 15% of the total Consolidated EBITDA for such
period and (2) $50,000,000 (or such greater amount approved by the
Administrative Agent in its sole discretion);

(b) minus, without duplication and to the extent included in Consolidated Net
Income, extraordinary, unusual or non-recurring income or gains realized other
than in the ordinary course of business, all of the above calculated for the
Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each such period, a “Reference Period”), (i) if at
any time during such Reference Period the Borrower or any Restricted Subsidiary
shall have made any Material Disposition or converted any Restricted Subsidiary
to an Unrestricted Subsidiary, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition,
or attributable to the converted Unrestricted Subsidiary, respectively, for such
Reference Period or increased by an amount equal to the Consolidated EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Restricted Subsidiary shall have made
a Material Acquisition or converted any Unrestricted Subsidiary to a Restricted
Subsidiary, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves the payment of consideration by the
Borrower and its Restricted Subsidiaries in excess of $10,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Borrower or any of its Restricted Subsidiaries in excess of $10,000,000.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense and preferred stock dividends (including without limitation
interest expense under Capital Lease Obligations that is treated as interest in
accordance with GAAP) of the Borrower and its Restricted Subsidiaries calculated
on a consolidated basis for such period with respect to (a) all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries allocable to such
period in accordance with GAAP (including, without limitation, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and net

 

10



--------------------------------------------------------------------------------

costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP) and (b) the interest, yield or
discount, as applicable, component of all Attributable Receivables Indebtedness
of the Borrower and its Restricted Subsidiaries for such period. In the event
that the Borrower or any Restricted Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis (including giving effect to any related incurrence or repayment
of Indebtedness).

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any Person
other than the Borrower or a Restricted Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly-owned Restricted Subsidiary of the Borrower.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and the Restricted
Subsidiaries calculated on a consolidated basis on such date.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
Consolidated Net Worth, minus any intangible assets, including, without
limitation, patents, patent rights, trademarks, trade names, franchises,
copyrights, goodwill, and other similar intangible assets of the Borrower and
the Restricted Subsidiaries calculated on a consolidated basis as of such date;
provided, however, that there shall be excluded from the calculation of
“Consolidated Tangible Net Worth” any effects resulting from any mark-to-market
adjustments made directly to Consolidated Net Worth as a result of fluctuations
in the value of financial instruments owned by the Borrower or any of the
Restricted Subsidiaries as mandated under Financial Accounting Standards Board
Statement 133.

“Consolidated Total Assets” means, as of any date of determination, total assets
of the Borrower and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis as of such date in
accordance with GAAP, but excluding (i) any Indebtedness under Swap Agreements
that is not then due and (ii) any Indebtedness of the types described in clause
(i) in the definition of “Indebtedness” (and, in each case, all Guarantees in
respect thereof).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to such term in Section 9.19.

“Credit Party” means the Administrative Agent or any Lender.

“Debt Facilities” means one or more debt facilities with banks or other
institutional lenders or investors providing for revolving loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables), letters of credit or other long term indebtedness including any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and, in each case, as amended, restated,
replaced (whether upon or after termination or otherwise), refinanced,
supplemented, modified or otherwise changed (in whole or in part, and without
limitation as to amount, terms, conditions, covenants and other provisions) from
time to time but excluding, for the avoidance of doubt, Capital Markets Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by the Borrower or a Credit Party, acting
in good faith, to provide a certification

 

12



--------------------------------------------------------------------------------

in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s or such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, (d) has become the subject of a Bankruptcy
Event or (e) has become the subject of a Bail-In Action.

“Disqualified Institutions” means (i) competitors of the Borrower or its
subsidiaries identified by you or your affiliates in writing to the
Administrative Agent from time to time (each such person, a “Competitor”),
(ii) persons otherwise identified in writing to the Arrangers on or prior to the
Kosmos Signing Date and (iii) any Affiliates (other than any Bona Fide Debt Fund
Affiliates) of the persons identified pursuant to the foregoing clauses (i) or
(ii) clearly identifiable as Affiliates by their name or identified by you or
your Affiliates in writing to the Administrative Agent (it being understood
that, notwithstanding anything herein to the contrary, in no event shall a
supplement apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest hereunder or under this
Agreement that is otherwise permitted hereunder).

“Dollars” or “$” refers to lawful money of the United States of America.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or the Borrower (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.14 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent and the Borrower.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

13



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Engagement Letter” means that certain Engagement Letter, dated as of the Kosmos
Signing Date, by and among the Arrangers and the Borrower.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

14



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

“Facility Termination” has the meaning set forth in Section 9.14(c).

 

15



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
between the United States of America and another country to implement such
sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of the Kosmos Signing Date,
by and among the Arrangers and the Borrower.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Foreign Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of any country or jurisdiction other than the United States of America,
any state or commonwealth thereof or the District of Columbia.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in

 

16



--------------------------------------------------------------------------------

any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“IBA” has the meaning assigned to such term in Section 1.07.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding
(i) intercompany expenses and charges among such Person and its subsidiaries and
(ii) accounts payable, in each case, incurred in the ordinary course of
business), (e) all net obligations of such Person under Swap Agreements (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of such property’s fair
market value, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person and (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
standby letters of credit and letters of guaranty and in respect of bankers’
acceptances (excluding letters of credit, letters of guaranty and bankers’
acceptances relating to trade accounts payable arising in the ordinary course of
business). The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not

 

17



--------------------------------------------------------------------------------

liable therefor; provided that, notwithstanding the foregoing, the Indebtedness
of Texas–Lehigh Cement Company, L.P. shall not be included in the Indebtedness
of its general partner. For purposes of determining Indebtedness, the “principal
amount” of the obligations of such Person or any of its subsidiaries in respect
of any Swap Agreement at such time shall be the Swap Termination Value.
Notwithstanding the foregoing, any Indebtedness that has been defeased in
accordance with GAAP or defeased pursuant to the deposit of cash or Permitted
Investments (in an amount sufficient to satisfy all such obligations relating to
such Indebtedness at maturity or redemption, as applicable, and all payments of
interest and premium, if any) in a trust or account created or pledged for the
sole benefit of the holders of such Indebtedness, and subject to no other Liens,
and the other applicable terms of the instrument governing such Indebtedness ,
shall not constitute or be deemed “Indebtedness”; provided that such defeasance
has been made in a manner not prohibited by this Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 and, if in writing, in the
form attached hereto as Exhibit F-2.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

18



--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” has the meaning set forth in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (i) Texas–Lehigh Cement Company, L.P. and (ii) any joint
venture, partnership or other similar arrangement, whether in corporate,
partnership or other legal form, that is not a Subsidiary.

“Kosmos Acquisition” means the acquisition contemplated by the Kosmos
Acquisition Agreement.

“Kosmos Acquisition Agreement” means that certain Asset Purchase Agreement dated
as of the Kosmos Signing Date, by and between the Borrower and Kosmos Cement
Company, a Kentucky general partnership.

“Kosmos Acquisition Agreement Material Adverse Effect” means any event,
occurrence, fact, condition or change that, individually or together with any
other events, occurrences, facts, conditions or changes, is, or would reasonably
be expected to become, materially adverse to (a) the operations, properties,
results of operations, financial condition or assets of the Business (as defined
in the Kosmos Acquisition Agreement), taken as a whole, or (b) the ability of
Seller (as defined in the Kosmos Acquisition Agreement) to consummate the
transactions contemplated by the Kosmos Acquisition Agreement in accordance with
the terms thereof; provided, however, that “Kosmos Acquisition Agreement
Material Adverse Effect” shall not include any event, occurrence, fact,
condition or change to the extent arising out of or attributable to: (i) general
economic, market or political conditions; (ii) any circumstances or conditions
generally affecting the industries in which any of the Facilities or the
Business (as each such term is defined in the Kosmos Acquisition Agreement)
operates; (iii) any changes in financial, banking or securities markets in
general, including any disruption thereof and any decline in the price of any
security or any market index or any change in prevailing interest rates;
(iv) acts of war (whether or not declared), sabotage, armed hostilities or
terrorism, or the escalation or worsening thereof; (v) the execution or
announcement of the Kosmos Acquisition Agreement or any action required or
permitted by the Kosmos Acquisition Agreement or any action taken (or omitted to
be taken) at the written request of the Company; (vi) any matter set forth in
the Disclosure Schedules (as defined in the Kosmos Acquisition Agreement);
(vii) any changes in applicable Laws (as defined in the Kosmos Acquisition
Agreement) or accounting rules (including IFRS (as defined in the Kosmos
Acquisition Agreement)) or the enforcement, implementation or interpretation
thereof; (viii) the announcement, pendency or completion of the transactions
contemplated by the Kosmos Acquisition Agreement, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with Seller and the Business (each as defined

 

19



--------------------------------------------------------------------------------

in the Kosmos Acquisition Agreement), to the extent such losses result from the
announcement, pendency or completion of the transactions contemplated by the
Kosmos Acquisition Agreement; (ix) any natural or man-made disaster or acts of
God which constitutes a Casualty Loss (as defined in the Kosmos Acquisition
Agreement) under Section 6.17 of the Kosmos Acquisition Agreement; or (x) any
failure by any of the Facilities or the Business (as each such term is defined
in the Kosmos Acquisition Agreement) to meet any internal or published
projections, forecasts or revenue or earnings predictions (provided that the
underlying causes of such failures (subject to the other provisions of this
definition) shall not be excluded); provided, however, that any event,
occurrence, fact, condition or change referred to in clauses (i) through
(iv) and (vii) above shall only be excluded in determining whether a Kosmos
Acquisition Agreement Material Adverse Effect has occurred to the extent that
such event, occurrence, fact, condition or change does not and would not
reasonably be expected to have a disproportionate effect on the Business, the
Purchased Assets or the Assumed Liabilities (as each such term is defined in the
Kosmos Acquisition Agreement) compared to businesses, assets and liabilities of
other participants in the industries in which the Business (as defined in the
Kosmos Acquisition Agreement) operates.

“Kosmos Signing Date” means November 25, 2019.

“LCA Election” has the meaning specified in Section 1.06.

“LCA Test Date” has the meaning specified in Section 1.06.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Leverage Ratio” has the meaning assigned to such term in Section 6.11(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion);
provided that if the LIBO Screen Rate as so determined would be less than
zero0.75%, such rate shall be deemed to zero0.75% for the purposes of this
Agreement.

 

20



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means (a) the Kosmos Acquisition and (b) any
acquisition or similar investment, including by way of merger, amalgamation or
consolidation, by the Borrower or any other Restricted Subsidiary permitted
pursuant to this Agreement whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing and which is designated
as a Limited Condition Acquisition by the Borrower or such Restricted Subsidiary
in writing to the Administrative Agent.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), the Subsidiary Guaranty (and any joinder to the Subsidiary
Guaranty) and all other documentation now or hereafter executed and delivered by
the Borrower or any Subsidiary Guarantor in connection with this Agreement.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, property, financial condition or results of operation of the Borrower
and the Restricted Subsidiaries taken as a whole; (b) the ability of the
Borrower and the Restricted Subsidiaries (taken as a whole) to perform their
respective obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”

“Material Indebtedness” means Indebtedness (other than the Obligations and any
obligations under any Swap Agreement) of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding $10,000,000.

“Material Subsidiary” means, as at any time of determination, each Restricted
Subsidiary organized under the laws of the United States of America, any state
or commonwealth thereof or the District of Columbia (other than any Receivables
Entity) (i) which, as of the end of the most recent fiscal quarter of the
Borrower for which Financials have been delivered (or, if prior to the date of
the delivery of the first Financials, the most recent financial statements
referred to in

 

21



--------------------------------------------------------------------------------

Section 3.04(a)), contributed greater than fifteen percent (15%) of Consolidated
EBITDA for the period of four consecutive fiscal quarters then ended or
(ii) which contributed greater than fifteen percent (15%) of Consolidated Total
Assets as of such date.

“Maturity Date” means August 2, 20212022.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Material Subsidiary” has the meaning assigned to such term in
Section 5.09(a).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and Indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding, but excluding any Indebtedness referenced in clause (e) of the
definition thereof), obligations and liabilities of any of the Borrower and its
Restricted Subsidiaries to any of the Lenders, the Administrative Agent or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

22



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any acquisition of property (excluding any Hostile
Acquisition) if, at the time of and immediately after giving effect thereto,
subject to Section 1.06 (a) no Default has occurred and is continuing or would
arise after giving effect thereto, (b) the Person or division or line of
business subject to such acquisition is engaged in the same or a similar line of
business as the Borrower and the Restricted Subsidiaries or business reasonably
related, incidental or ancillary thereto or that is a reasonable extension
thereof, (c) all actions required to be taken (if any) under Section 5.09 or
Section 5.10, as the case may be, with respect to such Person or property being
acquired shall have been taken, (d) the Borrower and the Restricted Subsidiaries
are in compliance, on a pro forma basis after giving effect to such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms), with the covenants contained in Section 6.11 and
(e) in the case of an acquisition, merger or consolidation involving the
Borrower or a Restricted Subsidiary, the Borrower or such Restricted Subsidiary
is the surviving entity of such merger and/or consolidation.

“Permitted Encumbrances” means:

(a) Liens for Taxes, assessments and other governmental charges that are not yet
due or are being contested in compliance with Section 5.04;

 

23



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Liens or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; and

(f) easements, zoning restrictions, rights-of-way, survey exceptions and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business, or Liens incidental to the conduct of the business or to the
ownership of properties or other covenants, conditions, restrictions and minor
defects or irregularities in title, in each case that do not materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of the Borrower or its Restricted Subsidiaries taken as a whole;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

 

24



--------------------------------------------------------------------------------

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
representing the noncash portion of the sales price of any assets disposed of as
permitted by Section 6.03(c)(xii); provided that the related disposition was
consummated in accordance with the limitations in Section 6.03; and

(g) any Equity Interest, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the forgoing)
received in connection the bankruptcy or reorganization of, or settlement of
delinquent accounts and disputes with, customers and suppliers, in each case in
the ordinary course of business.

“Permitted Receivables Facility” shall mean a receivables facility or facilities
created under the Permitted Receivables Facility Documents, providing for the
sale, transfer and/or pledge by the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to a Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell, transfer and/or pledge interests in the respective Permitted Receivables
Facility Assets to third-party lenders or investors pursuant to the Permitted
Receivables Facility Documents (with the Receivables Entity permitted to issue
or convey purchaser interests, investor certificates, purchased interest
certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by such
Receivables Entity to acquire the Permitted Receivables Facility Assets from the
Borrower and/or the respective Receivables Sellers, in each case as more fully
set forth in the Permitted Receivables Facility Documents.

“Permitted Receivables Facility Assets” shall mean Receivables (whether now
existing or arising in the future) of the Borrower and the Subsidiaries which
are transferred, sold and/or pledged to a Receivables Entity pursuant to a
Permitted Receivables Facility and any related Permitted Receivables Related
Assets which are also so transferred, sold and/or pledged to the Receivables
Entity and all proceeds thereof.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, all of which documents and agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent, in each case as such
documents and agreements may be amended, modified, supplemented, refinanced or
replaced from time to time so long as (i) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on the Borrower or any Subsidiary that are more restrictive in any
material respect than those in existence immediately prior to any such
amendment, modification, supplement, refinancing or replacement unless otherwise
consented to by the Administrative Agent, (ii) any such amendments,
modifications, supplements, refinancings or replacements are not adverse in any
material respect to the interests of the Lenders unless otherwise consented to
by the Administrative Agent and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Permitted Receivables Related Assets” means any assets that are customarily
sold, transferred and/or pledged or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing (including, without limitation, lock-boxes, deposit
accounts, records in respect of Receivables and collections in respect of
Receivables).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to such term in Section 9.19.

“Receivables” shall mean any right to payment created by or arising from sales
of goods, leases of goods or the rendition of services rendered no matter how
evidenced whether or not earned by performance (whether constituting accounts,
general intangibles, chattel paper or otherwise).

“Receivables Entity” shall mean a wholly-owned Subsidiary which engages in no
activities other than in connection with the financing of accounts receivable of
the Receivables Sellers and which is designated (as provided below) as a
“Receivables Entity” (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
Restricted Subsidiary, (ii) is recourse to or obligates the Borrower or any
Restricted Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary, directly or

 

26



--------------------------------------------------------------------------------

indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which neither the
Borrower nor any Restricted Subsidiary has any contract, agreement, arrangement
or understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to the Borrower or such Restricted Subsidiary
than those that might be obtained at the time from persons that are not
Affiliates of the Borrower, and (c) to which neither the Borrower nor any
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results (other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of the Borrower certifying that,
to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

“Receivables Sellers” shall mean the Borrower and those Subsidiaries that are
from time to time party to the Permitted Receivables Facility Documents (other
than any Receivables Entity).

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“Required Lenders” means, subject to Section 2.21, at any time, Lenders having
outstanding Loans and unused Commitments representing more than 50% of the sum
of the total outstanding Loans and unused Commitments at such time.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, any executive vice president, any senior vice president, the
chief financial officer or treasurer of such Person (or, if such Person is a
limited partnership, any of the foregoing of its general partner).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property but not including any payment to the extent settled
by the issuance of Equity Interests of the Borrower), including any sinking fund
or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests in the
Borrower or any Restricted Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in the Borrower or any Restricted Subsidiary
(including any payment in respect of Equity Interests under a Swap Agreement but
not including any payment under a Swap Agreement to the extent paid or settled
by the issuance of Equity Interests of the Borrower).

 

27



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of October 30, 2014 (as amended by that certain
Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of
August 10, 2015, as amended by that certain Amendment No. 2, dated as of
August 2, 2016, as amended by that certain Amendment No. 3, dated as of the
Effective Date and as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Senior Notes” means the following outstanding Senior Notes issued by the
Borrower pursuant to that certain Note Purchase Agreement dated as of
November 15, 2005 and that certain Note Purchase Agreement dated as of
October 2, 2007, as applicable:

(a) 5.38% Series 2005A Senior Notes, Tranche B due November 15, 2015;

(b) 5.48% Series 2005A Senior Notes, Tranche C due November 15, 2017;

(c) 6.27% Series 2007A Senior Notes, Tranche B due October 2, 2016;

(d) 6.36% Series 2007A Senior Notes, Tranche C due October 2, 2017; and

 

28



--------------------------------------------------------------------------------

(e) 6.48% Series 2007A Senior Notes, Tranche D due October 2, 2019.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Acquired Business (as defined in the
Kosmos Acquisition Agreement) in the Kosmos Acquisition Agreement as are
material to the interests of the Lenders (in their capacities as such) only to
the extent that the Borrower (or any of its Affiliates) has the right (taking
into account any applicable cure provisions) to terminate its (or its
Affiliate’s) obligations under the Kosmos Acquisition Agreement or the right to
elect not to consummate the Kosmos Acquisition as a result of a breach of such
representations and warranties in the Kosmos Acquisition Agreement.

“Specified Disposition” has the meaning set forth in the definition of “Change
in Control.”

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (solely as it relates to the organization, existence and good
standing of the Borrower), 3.02 (solely as it relates to the corporate power,
due authorization, execution, delivery and performance of the Loan Documents by
the Borrower and the enforceability thereof against the Borrower), 3.03(b)
(solely as it relates to the charter and by-laws of the Borrower), 3.03(c)
(solely as it relates to the Senior Notes or any other debt instrument for
borrowed money of the Borrower or its Subsidiaries in an outstanding principal
amount in excess of $100,000,000), 3.08, 3.12 and 3.15 (solely as it relates to
the use of proceeds of any Loans advanced on the date of closing the Kosmos
Acquisition).

“Specified Transaction” means (a) the Kosmos Acquisition, (b) any incurrence or
repayment of Indebtedness, Liens or Investment that results in a Person becoming
a Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or
as an Unrestricted Subsidiary, (d) any Permitted Acquisition or similar
permitted Investment, (e) any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary or any business unit, line of
business or division of the Borrower or Restricted Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise, (f) any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person, (g) any material restructuring of the
Borrower or implementation of any initiative not in the ordinary course of
business and/or (h) any other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a pro forma basis.

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary thereof
in connection with the Permitted Receivables Facility which are reasonably
customary in an accounts receivable financing transaction.

 

29



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is contractually subordinated to
payment of the Obligations.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means, at any time, any Restricted Subsidiary of the
Borrower that is a party to the Subsidiary Guaranty at such time. The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit D (including any and all supplements thereto) and
executed by each Subsidiary Guarantor.

“Successor Company” has the meaning set forth in Section 6.03(a)(vii).

“Supported QFC” has the meaning assigned to such term in Section 9.19.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic,

 

30



--------------------------------------------------------------------------------

financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any netting agreement relating to such
Swap Agreements, (a) for any date on or after the date such Swap Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Agreements, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Agreements.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Ticking Fee” has the meaning set forth in Section 2.12(a).

“Ticking Fee Accrual Period” has the meaning set forth in Section 2.12(a).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the execution, delivery and performance by each
Subsidiary Guarantor of the Subsidiary Guaranty.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero0.75%, the Unadjusted
Benchmark Replacement will be deemed to be zero0.75% for the purposes of this
Agreement.

“Unrestricted Subsidiary” means (a) as of the Effective Date, each of the
Subsidiaries identified on Schedule 3.01 hereto as such (which, for the
avoidance of doubt, shall include all Subsidiaries that are Unrestricted
Subsidiaries (as defined in the Revolving Credit Agreement); provided, that such
Subsidiaries may, after the Effective Date, be re-designated as Restricted
Subsidiaries pursuant to the terms of Section 5.11, (b) any Subsidiary that has
been designated by a Financial Officer of the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.11 subsequent to the Effective Date (and, in
the case of clauses (a) and (b), not subsequently designated as a Restricted
Subsidiary in accordance with such Section) and (c) any subsidiary of an
Unrestricted Subsidiary.

 

31



--------------------------------------------------------------------------------

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

32



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP; Treatment of Unrestricted Subsidiaries; Pro
Forma Calculations. (a) Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, for purposes of calculations made pursuant to the terms
of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
GAAP as in effect on the Effective Date in a manner consistent with the
treatment of such leases under GAAP as in effect on the Effective Date,
notwithstanding any modifications or interpretive changes to GAAP that may occur
thereafter.

(b) Except as otherwise agreed, all accounting and financial calculations and
determinations shall be made without consolidating the accounts of Unrestricted
Subsidiaries with those of the Borrower or any Restricted Subsidiary,
notwithstanding that such treatment is inconsistent with GAAP.

(c) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence, assumption or reduction
of Indebtedness, or other transaction, including any Specified Transaction,
shall in each case be calculated giving pro forma effect thereto (and, in the
case of any pro forma computation made hereunder to determine whether such
acquisition or disposition, or issuance, incurrence, assumption or reduction of
Indebtedness, or other transaction is permitted to be consummated hereunder, to
any other such transaction (including any Specified Transaction) consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.01(a) or 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a)), and, to the extent applicable, to the historical earnings and
cash

 

33



--------------------------------------------------------------------------------

flows associated with the assets acquired or disposed of and any related
incurrence, assumption or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

SECTION 1.05 Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions (if any) as shall be reasonably necessary to cause the Obligations
to constitute “senior indebtedness” (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available to holders
of such “senior indebtedness” under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any Subordinated Indebtedness Document and are
further given all such other designations as shall be required under the terms
of such Subordinated Indebtedness Document such that the Administrative Agent
and the Lenders may have and exercise any payment blockage or other remedies
available to holders of “senior indebtedness” under the terms of such
Subordinated Indebtedness Document.

SECTION 1.06 Limited Condition Acquisition. Notwithstanding anything in this
Agreement or any Loan Document to the contrary (including in connection with any
calculation made on a pro forma basis), when calculating (x) any applicable
ratio or test, (y) the amount or availability (including any cap) of the
Cumulative Credit or any other basket based on Consolidated EBITDA, Consolidated
Total Assets or Consolidated Tangible Net Worth, or (z) determining other
compliance with this Agreement (including the determination of compliance with
representations and warranties or with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom), in each case, in connection with a Specified
Transaction undertaken in connection with the consummation of a Limited
Condition Acquisition, the date of determination of such ratio, test,
availability (including any cap) or any other basket based on Consolidated
EBITDA, Consolidated Total Assets or Consolidated Tangible Net Worth, and
determination of compliance with representations and warranties or whether any
Default or Event of Default has occurred, is continuing or would result
therefrom or compliance with any other applicable covenant shall, at the option
of the Borrower (the Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCA Election”), be deemed to be
(A) the date on which (or on the basis of the financial statements for the most
recently ended Reference Period at the time of) the definitive agreements for
such Limited Condition Acquisition are entered into (including, for the
avoidance of doubt, the date of the Kosmos Acquisition Agreement) or (B) the
date on which such Limited Condition Acquisition is consummated (the “LCA Test
Date”) and, in each case, if, after such ratios, tests, availability (including
any cap) or any other basket or other provisions are measured on a pro forma
basis after giving effect to such Limited Condition Acquisition and the other
Specified Transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they occurred
at the beginning of the applicable Reference Period ending prior to the LCA Test
Date, the Borrower could have taken such action

 

34



--------------------------------------------------------------------------------

on the relevant LCA Test Date in compliance with such ratios, tests,
availability (including any caps) and/or any other basket or other provisions,
such provisions shall be deemed to have been complied with. For the avoidance of
doubt, if the Borrower elects to use the LCA Test Date as the applicable date of
determination in accordance with the foregoing, (x) if any of such ratios are
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries) from
the LCA Test Date to the consummation of the relevant Limited Condition
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (y) such
ratios and other provisions shall not be tested at the time of consummation of
such Limited Condition Acquisition or related Specified Transactions. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio, test, availability
(including any cap), basket or other provision, or determining other compliance
with this Agreement with respect to any other Specified Transaction on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio, test, availability (including any cap) or basket or provision shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.

SECTION 1.07 Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 2.14(d), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(c)), including without limitation, whether the composition or
characteristics of any such

 

35



--------------------------------------------------------------------------------

alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

SECTION 1.08 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make a term loan to the
Borrower in Dollars on the Acquisition Funding Date in an aggregate principal
amount not to exceed such Lender’s Commitment. Amounts repaid or prepaid in
respect of the Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan (and in the case of an
Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to
such Affiliate to the same extent as to such Lender); provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of six (6) Eurodollar Borrowings outstanding.

 

36



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or by delivering a
written Borrowing Request signed by the Borrower (a) in the case of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing (or in the case of the Borrowing on
the Acquisition Funding Date, one (1) Business Day before the date of the
proposed Borrowing) or (b) in the case of an ABR Borrowing, not later than 11:00
a.m., New York City time, on the Business Day of the proposed Borrowing. Such
Borrowing Request shall be irrevocable (provided that the Borrowing Request in
connection with the Borrowing to be made on the Acquisition Funding Date may
state that it is conditioned upon the consummation of the Kosmos Acquisition, in
which case such Borrowing Request may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified date of such Borrowing))
and, if made by telephone, shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account(s) to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Intentionally Omitted.

SECTION 2.05 Intentionally Omitted.

SECTION 2.06 Intentionally Omitted.

 

37



--------------------------------------------------------------------------------

SECTION 2.07 Funding of Borrowings. Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, New York City time (, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this Section 2.07 and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Borrowing. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or by delivering a written
Interest Election Request signed by the Borrower by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Borrowing Request shall be irrevocable and, any
if made by telephone, shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

38



--------------------------------------------------------------------------------

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall automatically terminate
on the earlier of (i) the making of the Loans by the Lenders on the Acquisition
Funding Date and (ii) the Commitment Termination Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one (1) Business Day prior to the effective date of such termination or
reduction, specifying such election and the

 

39



--------------------------------------------------------------------------------

effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
attached hereto as Exhibit G. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with the provisions of this Section 2.11. Each
optional prepayment of the Loans shall be in an amount that is an integral
multiple of $100,000 and not less than $1,000,000. The Borrower shall notify the
Administrative Agent by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three (3) Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR

 

40



--------------------------------------------------------------------------------

Borrowing, not later than 1:00 p.m., New York City time, one (1) Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date). Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by
Section 2.13 and (ii) break funding payments pursuant to Section 2.16.

SECTION 2.12 Fees.

(a) If the Acquisition Funding Date does not occur on or prior to the date that
is 60 days after the Effective Date, the Borrower agrees to pay to the
Administrative Agent for the ratable account of each Lender a ticking fee (the
“Ticking Fee”), which shall accrue at a rate of 0.35% per annum on the daily
amount of the Commitment of such Lender during the period (the “Ticking Fee
Accrual Period”) that (i) commences on the date that is 60 days after the
Effective Date and (ii) ends on the earlier of (A) the Acquisition Funding Date
and (B) the date on which the Commitment of such Lender is terminated or expires
in accordance with the terms of this Agreement. Accrued Ticking Fees shall be
payable in arrears on the last day of the Ticking Fee Accrual Period. All
Ticking Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case the
Ticking Fee, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

41



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

(b) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark

 

42



--------------------------------------------------------------------------------

Transition Event or any Early Opt-in Election will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment in connection with a
Benchmark Transition Event containing any SOFR-Based Rate, the Lenders shall be
entitled to object only to the Benchmark Replacement Adjustment contained
therein (if any). No replacement of LIBO Rate with a Benchmark Replacement will
occur prior to the applicable Benchmark Transition Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.

(e) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

 

43



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the basis for,
the calculation of and the amount or amounts necessary to compensate such Lender
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) Illegality. If, on or after the Effective Date, any Change in Law shall make
it unlawful or impossible for any Lender (or its applicable lending office) to
make, maintain or fund its Eurodollar Loans and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. Before giving any notice to the
Administrative Agent pursuant to this

 

44



--------------------------------------------------------------------------------

Section 2.15(e), such Lender shall designate a different lending office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
notice is given, each Eurodollar Loan of such Lender then outstanding shall be
converted to an ABR Loan either (i) on the last day of the then current Interest
Period applicable to such Eurodollar Loan, if such Lender may lawfully continue
to maintain and fund such Loan as a Eurodollar Loan to such day, or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan as a Eurodollar Loan to such
day. Interest and principal on any such ABR Loan shall be payable on the same
dates as, and on a pro rata basis with, the interest and principal payable on
the related Eurodollar Loans of the other Lenders.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender (other than, in the case of a claim for
compensation based on the failure to borrow as specified in clause (c) above,
any Lender whose failure to make a Loan required to be made by it hereunder has
resulted in such failure to borrow) for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
Dollars of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth in reasonable detail the basis
for and any amount or amounts that such Lender is entitled to receive pursuant
to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

SECTION 2.17 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by

 

45



--------------------------------------------------------------------------------

the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (1) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition,

 

46



--------------------------------------------------------------------------------

any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect

 

47



--------------------------------------------------------------------------------

that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

48



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)

Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

(j) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of the Agreement, the Borrower
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and Commitments as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.471-2(b)(2)(i).

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City time on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the

 

49



--------------------------------------------------------------------------------

Administrative Agent at its offices at 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603 and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it and any
payments received under the terms of the Subsidiary Guaranty for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties.

(c) At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent. The Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents. The Administrative Agent shall
promptly (and, in any event, within one (1) Business Day) notify the Borrower of
any action taken by the Administrative Agent under this clause (c).

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to

 

50



--------------------------------------------------------------------------------

which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07, 2.18(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account over which
the Administrative Agent shall have exclusive control as cash collateral for,
and application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(a) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its

 

51



--------------------------------------------------------------------------------

interests, rights (other than its existing rights to payments pursuant to
Sections 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent to the extent the
consent of such Person is required under Section 9.04(b), which consent (or
consents) shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20 Intentionally Omitted.

SECTION 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a); and

(b) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of all Lenders or each directly affected Lender.

(c) [reserved];

(d) [reserved];

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its pro rata share; provided that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender having been a Defaulting Lender.

 

52



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers; Subsidiaries. Each of the Borrower and its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite
corporate, limited liability company or limited partnership power and authority,
as the case may be, to carry on its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. As of the date hereof, Schedule 3.01 hereto identifies each
Subsidiary, noting whether such Subsidiary is a Subsidiary Guarantor, a Material
Subsidiary or an Unrestricted Subsidiary, the jurisdiction of its organization
and the percentage of issued and outstanding shares of each class of its Equity
Interests owned by the Borrower and the other Subsidiaries.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or limited partnership powers,
as the case may be, and have been duly authorized by all necessary corporate,
limited liability company or limited partnership actions, as the case may be,
and, if required, actions by equity holders. The Loan Documents to which each
Loan Party is a party have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (except for (i) any reports required to be
filed by the Borrower with the SEC pursuant to the Securities Exchange Act of
1934, or (ii) those that may be required from time to time in the ordinary
course of business that may be required to comply with certain covenants
contained in the Loan Agreements), (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any material
indenture, agreement or other instrument binding upon the Borrower or any of its
Restricted Subsidiaries (including the Note Purchase Agreements executed in
connection with the Senior Notes) or its assets, or give rise to a right
thereunder to require any material payment to be made by the Borrower or any of
its Restricted Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries.

SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2018 reported on by Ernst & Young, independent
public accountants, and (ii) as of and for the

 

53



--------------------------------------------------------------------------------

fiscal quarter and the portion of the fiscal year ended September 30, 2019,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2018, there has been no material adverse change in the
business, assets, results of operations, or financial condition of the Borrower
and its Subsidiaries, taken as a whole.

SECTION 3.05 Properties. (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, except for Liens permitted hereby and
except where the failure to have such title or leasehold interest, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property, the failure to own or be licensed to use could reasonably be expected
to result in a Material Adverse Effect, and the use thereof by the Borrower and
its Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation; Environmental and Labor Matters. (a) There are no
actions, suits or proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
its Restricted Subsidiaries (i) as to which there is a reasonable expectation of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments (including the Note Purchase Agreements
executed in connection with the Senior Notes) binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. As to the Borrower and its Restricted Subsidiaries, no ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other written information (other than information of a global economic or
industry nature) furnished by or on behalf of the Borrower or any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
written information so furnished) contained as of the date such reports,
financial statements, certificates or other written information were so
furnished, any untrue statement of a material fact or omitted to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections, estimates, pro forma financial information and
forward-looking statements, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed by it to be
reasonable at the time.

SECTION 3.12 Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used by the Borrower or any Subsidiary, whether
directly or indirectly, for any purpose that entails a violation of Regulation
T, U or X of the Board.

SECTION 3.13 Liens. There are no Liens on any of the real or personal properties
of the Borrower or any Restricted Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14 No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and, to the
knowledge of the Borrower, its employees and its agents that act or will act in
any capacity in connection with the credit facility established hereby
(including, without limitation, with respect to the proceeds thereof and the
Transactions contemplated hereby),

 

55



--------------------------------------------------------------------------------

are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or, to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with the credit
facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions, including in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

SECTION 3.16 Indebtedness. The Borrower has no Indebtedness except as permitted
by Section 6.01.

SECTION 3.17 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The effectiveness of this Agreement and the
obligations of the Lenders to make Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a) The Administrative Agent shall have received (i) from each party hereto, a
counterpart of this Agreement signed on behalf of such party (or written
evidence satisfactory to the Administrative Agent that such party has signed
such a counterpart, which may include telecopy or electronic transmission of a
signed signature page hereto), (ii) from each party thereto, a counterpart of
the Subsidiary Guaranty signed on behalf of such party (or written evidence
satisfactory to the Administrative Agent that such party has signed such a
counterpart, which may include telecopy or electronic transmission of a signed
signature page thereto) and (iii) from the Borrower, a counterpart of any
promissory note requested by any Lender pursuant to Section 2.10(d) reasonably
in advance of the Effective Date (or written evidence satisfactory to the
Administrative Agent that the Borrower has signed such a counterpart, which may
include telecopy or electronic transmission of a signed signature page thereto);
provided that the Administrative Agent hereby acknowledges receipt of the items
described in clauses (ii) and (iii) above and the conditions set forth in such
clauses are deemed satisfied;

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Sidley Austin LLP, counsel for the Loan Parties, and (ii) in-house
legal counsel for the Loan Parties, in each case, covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

(c) The Administrative Agent shall have received certificates of the secretary
or an assistant secretary of each Loan Party (or, if any Loan Party does not
have a secretary or assistant secretary, any other Person duly authorized to
execute such a certificate on behalf of such

 

56



--------------------------------------------------------------------------------

Loan Party), certifying as to (i) specimen signatures of the persons authorized
to execute Loan Documents to which such Loan Party is a party, (ii) copies of
resolutions of the board of directors or other appropriate governing body of
such Loan Party authorizing the execution and delivery of the Loan Documents to
which it is a party and (iii) copies of such Loan Party’s constituent
organizational documents.

(d) The Arrangers shall have received, at least three Business Days prior to the
Effective Date, all documentation and other information regarding the Borrower
that is required by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent requested by the Administrative Agent in writing to the Borrower at
least 10 Business Days prior to the Effective Date

(e) The Administrative Agent shall have received, for each Loan Party, a
certificate of good standing (or the equivalent) from the appropriate governing
agency of such Loan Party’s jurisdiction of organization (to the extent the
concept of good standing is applicable in such jurisdiction).

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct as of such date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date;
provided that such certifications shall be subject to the last paragraph of
Article VII.

(g) [Reserved].

(h) The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable by the Borrower on or prior to the
Effective Date hereunder or under that certain Fee Letter, dated as of the
Kosmos Signing Date, by and between JPMorgan Chase Bank, N.A. and the Borrower,
including, to the extent invoiced on or prior to the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02 Acquisition Funding Date. The obligation of each Lender to make the
Loans on the Acquisition Funding Date is subject to the satisfaction of the
following conditions (subject, in all respects to the terms of Section 1.06 and
the last paragraph of Article VII):

(a) The Kosmos Acquisition shall have been (or, substantially concurrently with
the Borrowing of the Loans on the Acquisition Funding Date, shall be)
consummated in all material respects in accordance with the terms of the Kosmos
Acquisition Agreement. The Kosmos Acquisition Agreement as in effect on the
Kosmos Signing Date shall not have been amended or modified in any respect, or
any provision or condition therein waived, or any consent granted thereunder, by
the Borrower or any of its subsidiaries, if such amendment, modification, waiver
or consent would be materially adverse (provided that any amendment,
modification or

 

57



--------------------------------------------------------------------------------

waiver of any provision or any condition or consent granted in the Kosmos
Acquisition Agreement in respect of the Specified Disposition shall be deemed to
be materially adverse) to the interests of the Lenders (in their capacities as
such) without the Arrangers’ prior written consent (such consent not to be
unreasonably withheld, delayed, denied or conditioned) it being understood and
agreed that neither of the following are materially adverse to the Lenders:
(x) a reduction of less than 10% in the consideration payable under the Kosmos
Acquisition Agreement so long as such decrease in the consideration payable
shall reduce dollar-for-dollar the commitments in respect of this Agreement or
(y) an increase in the consideration payable under the Acquisition Agreement so
long as such increase paid in the form of (A) common equity or qualified equity
interests reasonably acceptable to the Arrangers (or the proceeds thereof),
(B) cash-on-hand and/or (C) available draws under the Revolving Credit Agreement
(as amended by the amendment dated on or about the date hereof) in an aggregate
principal amount not to exceed $50,000,000, in each case, of the Borrower.

(b) The Administrative Agent shall have received (i) an officer’s certificate as
to the satisfaction of the closing conditions set forth in clauses (a), (c) and
(d) of this Section 4.02 and (ii) a Borrowing Request (which shall not contain
any representations or warranties).

(c) On the Acquisition Funding Date, or in the case of representations made on
an earlier date, on such earlier date, (i) the Acquisition Agreement
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein), (ii) the Specified
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifier set forth therein) (except in the case
of any Specified Representation which expressly relates to a given date or
period, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be); provided, that to the extent that any of the Specified
Representations are qualified by or subject to a “material adverse effect”,
“material adverse change” or similar term or qualification, the definition
thereof shall be the definition of “Material Adverse Effect” (as defined below)
for purposes of any such representations and warranties made or deemed made on,
or as of, the Closing Date (or any date prior thereto), (iii) no Event of
Default under Section 7.01(a) or (b) shall have occurred and be continuing and
(iv) no Event of Default under Section 7.01(h) or (i) in respect of the Borrower
shall have occurred and be continuing.

(d) There shall not have occurred a Kosmos Acquisition Agreement Material
Adverse Effect.

(e) The Borrower shall have paid all fees, expenses and other amounts payable by
the Borrower under the Engagement Letter and the Fee Letter on or prior to the
Acquisition Funding Date (in the case of expenses and other amounts, to the
extent invoiced at least two business days prior to the Acquisition Funding
Date).

(f) The Administrative Agent shall have received a certificate in the form of
Exhibit H from the Borrower executed by its chief financial officer or
equivalent officer, certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby (including the consummation of the Kosmos
Acquisition), are solvent.

 

58



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Acquisition Funding Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans on
the Acquisition Funding Date to finance the Kosmos Acquisition shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 11:59 p.m., New York City time, on the
Commitment Termination Date (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

ARTICLE V

Affirmative Covenants

Until Facility Termination, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, other than with respect to or resulting from a maturity of any Loans
under this Agreement occurring within one (1) year from the time such opinion is
delivered) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within fifty (50) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 5.09 and 6.11 and (iii) stating whether any change in
GAAP or in the application thereof which has affected or will affect the
Borrower’s financial statements has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

59



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

(e) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and
(ii) information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and the Beneficial Ownership Regulation; and

(f) concurrently with any delivery of the consolidated financial statements
under paragraph (a) or (b) above, if as of the date of such financial
statements, there are any Unrestricted Subsidiaries, the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries from such consolidated financial
statements.

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
provided that, except in the case of clause (d), the Borrower shall notify
(which may be by telecopy or electronic transmission) the Administrative Agent
of the filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent notice of the following, promptly upon any Responsible
Officer of the Borrower obtaining knowledge thereof:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

60



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement in
writing of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect all the rights, licenses, permits, privileges and franchises used in
the normal conduct of its business, except for such rights, licenses, permits,
privileges and franchises the failure to preserve, renew or keep effective could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all its
property in good working order and condition, ordinary wear and tear excepted,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities to the extent necessary
to permit financial statements to be prepared in conformity with GAAP. The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested; provided that (i) so
long as no Event of Default has occurred and is continuing, the Borrower shall
not be required to reimburse the Administrative Agent for the costs and expenses
of more than one inspection per calendar year and (ii) the Borrower shall have
the right to be present during discussions with accountants. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Restricted Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

 

61



--------------------------------------------------------------------------------

SECTION 5.07 Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property (including without limitation Environmental
Laws), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions, and will cause each Restricted Subsidiary to, comply with all
agreements, contracts, and instruments binding on it or affecting its properties
or business, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds.

(a) The proceeds of the Loans will be used solely to pay the consideration for
the Kosmos Acquisition and to pay fees and expenses incurred in connection
therewith and in connection with the Transactions.

(b) The Borrower will not request any Borrowing, and the Borrower shall not use
and shall cause its Subsidiaries not to use, the proceeds of any Borrowing in
any manner that would result in the representations and warranties set forth in
Section 3.12 or the last sentence of Section 3.15 becoming untrue.

SECTION 5.09 Additional Subsidiary Guarantors.

(a) If, as of the end of any fiscal quarter of the Borrower for which Financials
have been delivered hereunder, there shall exist any Material Subsidiary that is
not already a Subsidiary Guarantor (each, a “New Material Subsidiary”), within
fifty (50) days after the date on which Financials for such quarter are required
to be delivered hereunder (or such longer period of time as the Administrative
Agent may agree to in its sole discretion), the Borrower shall cause such New
Material Subsidiary to (A) become a Subsidiary Guarantor by executing and
delivering to the Administrative Agent a joinder agreement substantially in the
form of Exhibit A to the Subsidiary Guaranty and (B) execute and/or deliver such
other documentation of the types described under Sections 4.01(c) and (e) as the
Administrative Agent may reasonably request to evidence such New Material
Subsidiary’s authority to enter into the Subsidiary Guaranty and become a
Subsidiary Guarantor.

(b) If, as of the end of any fiscal quarter of the Borrower for which Financials
have been delivered hereunder, the aggregate amount of Consolidated EBITDA for
the period of four consecutive fiscal quarters then ended or Consolidated Total
Assets as of the end of such quarter, in each case, attributable to all
Restricted Subsidiaries (other than any Receivables Entity or any Restricted
Subsidiary that is organized under the laws of any jurisdiction other than the
United States of America, any state or commonwealth thereof or the District of
Columbia) that are not Subsidiary Guarantors, exceeds fifteen percent (15%) of
Consolidated EBITDA for such

 

62



--------------------------------------------------------------------------------

period or fifteen percent (15%) of Consolidated Total Assets as of such date,
within fifty (50) days after the date on which Financials for such quarter are
required to be delivered hereunder (or such longer period of time as the
Administrative Agent may agree to in its sole discretion), the Borrower shall
cause such additional Restricted Subsidiaries as may be necessary to eliminate
such excess to (A) become Subsidiary Guarantors by executing and delivering to
the Administrative Agent a joinder agreement substantially in the form of
Exhibit A to the Subsidiary Guaranty and (B) execute and/or deliver such other
documentation of the types described under Sections 4.01(c) and (e) as the
Administrative Agent may reasonably request to evidence each such Restricted
Subsidiary’s authority to enter into the Subsidiary Guaranty and become a
Subsidiary Guarantor.

(c) Notwithstanding the foregoing no Receivables Entity, nor any Restricted
Subsidiary that is organized under the laws of any jurisdiction other than the
United States of America, any state or commonwealth thereof or the District of
Columbia, shall be required to become a Subsidiary Guarantor.

(d) The Borrower will cause any Subsidiary which guarantees any (i) Debt
Facility of the Borrower or any Subsidiary Guarantor with an aggregate principal
amount or commitments of $50,000,000 or greater (including the Debt Facility
under the Revolving Credit Agreement) or (ii) any Capital Markets Debt to,
within 60 days of the incurrence of such guarantee to (A) become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a joinder
agreement substantially in the form of Exhibit A to the Subsidiary Guaranty and
(B) execute and/or deliver such other documentation of the types described under
Sections 4.01(c) and (d) as the Administrative Agent may reasonably request to
evidence such Subsidiary’s authority to enter into the Subsidiary Guaranty and
become a Subsidiary Guarantor.

SECTION 5.10 Further Assurances. The Borrower will execute, and will cause each
Subsidiary Guarantor to execute, any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law, or which either the Administrative Agent or the Required Lenders
may reasonably request, to effectuate the Transactions.

SECTION 5.11 Designation of Subsidiaries. (a) Any Financial Officer, on behalf
of the Borrower, may, at any time from and after the Effective Date, designate
any Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance with the covenants set forth in Section 6.11 on
a pro forma basis, (iii) such designation complies with Section 6.04, (iv) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if such
Subsidiary guarantees any (A) Debt Facility of the Borrower or any Subsidiary
Guarantor with an aggregate principal amount or commitments of $50,000,000 or
greater (including the Debt Facility under the Revolving Credit Agreement) or
(B) any Capital Markets Debt, (v) no Restricted Subsidiary may be designated as
an Unrestricted Subsidiary if it is a “Restricted Subsidiary” under the
Revolving Credit Agreement and (vi) no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary on more than two (2) occasions if it was
previously designated as an Unrestricted Subsidiary (including any such
designation as of the Effective Date). The designation

 

63



--------------------------------------------------------------------------------

of any Restricted Subsidiary as an Unrestricted Subsidiary after the Effective
Date shall constitute an Investment by the Borrower or the applicable Restricted
Subsidiary therein at the date of designation in an amount equal to the fair
market value of the Borrower’s or the applicable Restricted Subsidiary’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower or the
applicable Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or such Restricted Subsidiary’s Investment in
such Subsidiary.

(b) A designation of a Restricted Subsidiary as an Unrestricted Subsidiary shall
automatically and unconditionally release such Restricted Subsidiary from its
guaranty of the Obligations (if any then exists) and it shall no longer
constitute a Subsidiary Guarantor. The Borrower may, at its cost and expense,
request that the Administrative Agent execute a separate guaranty release
instrument to further evidence any guaranty release effected by this paragraph
(b).

(c) As of the Effective Date, the Borrower hereby designates each of its
Subsidiaries listed on Schedule 3.01 as an “Unrestricted Subsidiary” as an
Unrestricted Subsidiary.

ARTICLE VI

Negative Covenants

Until Facility Termination, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness (a) existing on the date hereof and set forth in Schedule 6.01
and refinancings, refundings, extensions, renewals and replacements of any such
Indebtedness does not increase the outstanding principal amount thereof (except
by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement) and (b) incurred
under the Revolving Credit Agreement in an aggregate principal amount of up to
$750,000,000;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary (it
being understood, for the avoidance of doubt, that the extension of any loan or
advance to any Foreign Restricted Subsidiary shall be subject to the
restrictions set forth in Section 6.04(d));

(d) Guaranties by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of the Borrower or any other
Restricted Subsidiary (it being understood, for the avoidance of doubt, that any
such Guaranties of Indebtedness of a Foreign Restricted Subsidiary shall be
subject to the restrictions set forth in Section 6.04(d)).

 

64



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction, or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and refinancings, refundings,
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (except by the amount of any
accrued interest and premiums with respect to such Indebtedness and transaction
costs and expenses in connection with such refinancing, refunding, extension,
renewal or replacement);

(f) (i) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary, and (ii) Indebtedness incurred or assumed in
connection with an acquisition of property permitted hereunder, provided that
such Indebtedness exists at the time such acquisition is consummated and is not
created in contemplation of or in connection with such acquisition, and in each
case, refinancings, refundings, extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(except by the amount of any accrued interest and premiums with respect to such
Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement);

(g) Guaranties by the Borrower or any Restricted Subsidiary of Indebtedness or
other obligations of any Unrestricted Subsidiary to the extent permitted by
Sections 6.04(k) and 6.06;

(h) Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the Attributable Receivables
Indebtedness thereunder shall not exceed an aggregate amount of $75,000,000 at
any time outstanding;

(i) Indebtedness arising in connection with Swap Agreements permitted by
Section 6.05;

(j) Indebtedness for borrowed money owed by Restricted Subsidiaries, provided
that: (i) the aggregate outstanding principal amount of all the Indebtedness for
borrowed money owed by the Restricted Subsidiaries on a consolidated basis
(including that permitted under other clauses of this Section 6.01, but
excluding the Indebtedness permitted under clauses (a), (h), (p)(i) and (p)(ii)
of this Section 6.01) does not exceed at any time an amount equal to 15% of the
Consolidated Tangible Net Worth of the Borrower;

(k) Indebtedness incurred in the ordinary course of business with respect to
surety bonds, appeal bonds, bid bonds, performance bonds, return-of-money bonds,
performance guarantees and other similar obligations;

(l) Indebtedness constituting obligations to reimburse worker’s compensation
insurance companies for claims paid by such companies on Borrower’s or a
Restricted Subsidiaries’ behalf in accordance with the policies issued to
Borrower and the Restricted Subsidiaries;

 

65



--------------------------------------------------------------------------------

(m) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of the financing of insurance premiums incurred in the ordinary
course of business;

(n) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business;

(o) Indebtedness arising from agreements of the Borrower or any of its
Restricted Subsidiaries providing for indemnification, holdback, adjustment of
purchase price, earn-out or similar obligations, in each case, incurred or
assumed in connection with an acquisition of property or disposition of property
permitted pursuant to Section 6.03; and

(p) The following Indebtedness and any refinancings, refunding, renewals or
extensions thereof, in addition to the other Indebtedness permitted by this
Section, as long as, subject to Section 1.06, on the date of the incurrence of
any of the Indebtedness described below in this clause: (A) no Default exists or
would result therefrom; (B) with respect to clause (iii) below only, the
limitations on Restricted Subsidiary Indebtedness under clause (j) of this
Section 6.01 are not exceeded; and (C) the Borrower is and, on a pro forma basis
after giving effect to such Indebtedness, will be, in compliance with the
financial covenants set forth in Sections 6.11 of this Agreement:

(i) Indebtedness of a Restricted Subsidiary who is a general partner of a Joint
Venture arising for Indebtedness incurred by the Joint Venture as a result of
the fact that the Restricted Subsidiary is the general partner of the Joint
Venture;

(ii) Indebtedness incurred by the Borrower and the guaranty thereof by the
Subsidiary Guarantors; and

(iii) in the event an Unrestricted Subsidiary that is designated as such on the
Effective Date is subsequently designated as a Restricted Subsidiary pursuant to
the terms hereof, the Indebtedness of such Unrestricted Subsidiary outstanding
as of the Effective Date and any refinancings, refundings, extensions, renewals
or replacements of such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof (except by the amount
of any accrued interest and premiums with respect to such Indebtedness and
transaction costs and expenses in connection with such refinancing, refunding,
extension, renewal or replacement).

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.01.

SECTION 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) (i) Liens (if any) securing the Obligations and (ii) Permitted Encumbrances;

 

66



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and refinancings, refundings,
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by the amount of any accrued
interest and premiums with respect to such Indebtedness and transaction costs
and expenses in connection with such refinancing, refunding, extension, renewal
or replacement);

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to or within ninety
days after the time such Person becomes a Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall
not apply to any other property or assets of the Borrower or any Subsidiary
(except improvements or proceeds of such property) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
refinancings, refundings, extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof (except by the amount of
any accrued interest and premiums with respect to such Indebtedness and
transaction costs and expenses in connection with such refinancing, refunding,
extension, renewal or replacement);

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01(e), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within ninety
(90) days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Restricted Subsidiary;

(e)

Liens on Permitted Receivables Facility Assets arising under Permitted
Receivables Facilities;

(f) (i) Liens arising out of pledges or deposits made in the ordinary course of
business of the Borrower and the Subsidiaries to secure the performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money) or to secure statutory obligations, surety or appeal bonds or indemnity,
performance or other similar bonds and (ii) Liens solely on cash earnest money
deposits made in connection with any letter of intent or purchase agreement in
connection with an Investment permitted hereunder; and

(g) Liens, in addition to those permitted by the other clauses of this Section,
provided that the aggregate market value of the property and assets encumbered
by all Liens incurred under the permissions of this clause (g) shall not exceed
$30,000,000 and the aggregate principal amount of the Indebtedness secured by
all such Liens does not exceed $30,000,000.

 

67



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes and Asset Sales.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all of its assets, or all
or substantially all of the Equity Interests of any of its Restricted
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that:

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;

(ii) any Restricted Subsidiary may merge into (i) the Borrower or (ii) one or
more Restricted Subsidiaries (provided that when a Restricted Subsidiary that is
a Loan Party is merging with a Restricted Subsidiary, the Loan Party shall be
the surviving entity);

(iii) the Borrower or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
any Restricted Subsidiary; provided that if a transferor in such a transaction
is a Loan Party, then the transferee must be a Loan Party;

(iv) the Borrower or any Subsidiary may transfer, sell and/or pledge Permitted
Receivables Related Assets under Permitted Receivables Facilities (subject to
the limitation that the Attributable Receivables Indebtedness thereunder shall
not exceed an aggregate amount permitted under Section 6.01(h));

(v) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;

(vi) the Borrower and the Restricted Subsidiaries may dispose of property and
assets, including Equity Interests of a Subsidiary, either directly or through a
merger or consolidation, to the extent permitted by clause (c) of this Section;
and

(vii) so long as no Default exists or would result therefrom, a Subsidiary
Guarantor may merge or consolidate with any other Person that is not a
Restricted Subsidiary; provided that (i) such Subsidiary Guarantor shall be the
continuing or surviving entity or (ii) if the Person formed by or surviving any
such merger or consolidation (any such Person, the “Successor Company”) is not
such Subsidiary Guarantor, (A) the Successor Company shall be an entity
organized or existing under the laws of the United States, any state or
commonwealth thereof, the District of Columbia or any territory thereof, (B) the
Successor Company shall expressly assume all the obligations of such Subsidiary
Guarantor under the Subsidiary Guaranty and the other Loan Documents to

 

68



--------------------------------------------------------------------------------

which the Subsidiary Guarantor is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, and
(C) such Subsidiary Guarantor shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger or consolidation and such
supplement to the Subsidiary Guaranty comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, such Subsidiary Guarantor under this Agreement.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and any business reasonably related,
incidental or ancillary thereto or that is a reasonable extension thereof.

(c) The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, sell, transfer, lease or otherwise dispose of any of its
property or assets, including any Equity Interests owned by it (it being
understood that the grant or existence of a Lien on any property shall not
constitute a sale, transfer, lease or other disposition of such property),
except:

(i) dispositions or sales of inventory, used, obsolete or surplus equipment and
Permitted Investments in the ordinary course of business;

(ii) as long as no Default exists or would result therefrom, sales, transfers,
leases and other dispositions of property to the Borrower or a Restricted
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Restricted Subsidiary shall be made in compliance with
Section 6.06;

(iii) any transaction permitted under Section 6.03(a), any Investment permitted
under Section 6.04 or any Restricted Payment permitted under Section 6.07;

(iv) the disposition or sale of accounts receivable pursuant to a Permitted
Receivables Facility permitted by Section 6.01(h);

(v) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements or
rights of first refusal between the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(vi) the lapse or abandonment of intellectual property rights in the ordinary
course of business which, in the reasonable good faith determination of the
Borrower, is not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries taken as a whole;

(vii) dispositions of receivables in connection with the compromise, settlement
or collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings;

 

69



--------------------------------------------------------------------------------

(viii) any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind in the
ordinary course of business;

(ix) dispositions of leasehold improvements or leased assets in connection with
the termination of any operating lease;

(x) the unwinding or termination of any Swap Agreements; and

(xi) in addition to the dispositions permitted by the other clauses of this
Section 6.03(c), leases, sales or other dispositions of property, either
directly or through a merger or consolidation, that, together with all other
property of the Borrower and the Restricted Subsidiaries previously disposed of
pursuant to this clause (xi) during the twelve-month period ending with the
month in which any such other disposition occurs (the “Calculation Period”), do
not constitute a Substantial Portion of the property of the Borrower and the
Restricted Subsidiaries; provided that all sales, transfers, leases and other
dispositions of property made pursuant to this clause (xi) shall be made for
fair value and, if the sale, transfer, lease or disposition in question,
involves assets that have a fair value of more than $50,000,000, then at least
75% of the consideration therefor shall be in cash or cash equivalents. The term
“Substantial Portion” means, on any date, property with a net book value that
represents more than 15% of the Consolidated Total Assets as of the last day of
the last month before the start of the applicable Calculation Period.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person) any Equity Interests, evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make any loans or advances to, Guarantee any obligations of, or
make any investment in or capital contribution to, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any Person
or any assets of any other Person constituting a business unit (each an
“Investment”), except:

(a) Permitted Investments;

(b) Permitted Acquisitions and the Kosmos Acquisition;

(c) (i) Investments by the Borrower and its Restricted Subsidiaries existing on
the Effective Date and identified on Schedule 6.04 and (ii) Investments
consisting of any replacement, extensions, modifications or renewal of any such
Investment existing on the Effective Date;

(d) Investments by the Borrower in or to any Restricted Subsidiary and made by
any Restricted Subsidiary in or to the Borrower or any other Restricted
Subsidiary; provided that any Investment made by the Borrower or a Restricted
Subsidiary that is not a Foreign Subsidiary in a Foreign Restricted Subsidiary
must be permitted by Section 6.04(k);

 

70



--------------------------------------------------------------------------------

(e) loans and advances to directors, officers, consultants or employees as
payroll advances or for business expenses incurred in the ordinary course of
business or for other purposes so long as the aggregate principal amount of the
loans and advances made for such other purposes does not exceed $1,000,000 at
any one time outstanding;

(f) contributions of Permitted Receivables Facility Assets and cash deemed
received from proceeds of Permitted Receivables Facility Assets to any
Receivables Entity to the extent required or made pursuant to Permitted
Receivables Facility Documents or to the extent necessary to keep such
Receivables Entity properly capitalized to avoid insolvency or consolidation
with a Loan Party or any of the Subsidiaries;

(g) Guarantees of Indebtedness permitted by Sections 6.01(d), (g) and (p) and
Swap Agreements permitted by Section 6.05;

(h) Investments resulting from the receipt of non-cash consideration permitted
to be received in connection with dispositions of property permitted by
Section 6.03;

(i) advances, guarantees, endorsements for collection or deposit or customary
trade arrangements with customers, suppliers, vendors or distributors in the
ordinary course of business;

(j) lease, utility and other similar deposits in the ordinary course of
business;

(k) any other Investment (other than Permitted Acquisitions) if, at the time of
and immediately after giving effect thereto, (i) no Default has occurred and is
continuing or would arise immediately after giving effect thereto and (ii) the
Borrower and the Restricted Subsidiaries are in compliance, on a pro forma basis
after giving effect to such Investment (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms), with the covenants
contained in Section 6.11.

SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (including those in respect of Equity
Interests of the Borrower or any of its Restricted Subsidiaries but only if such
Swap Agreements of the type described in this parenthetical can be settled with
the issuance of Equity Interests in the Borrower or will be settled with the net
cash proceeds received by the Borrower from the substantially concurrent issue
or sale of other Equity Interest of the Borrower), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary.

SECTION 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of

 

71



--------------------------------------------------------------------------------

business at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and its Restricted Subsidiaries not involving any other Affiliate,
(c) any Restricted Payment permitted by Section 6.07 and (d) transactions
contemplated by any Permitted Receivables Facility Documents.

SECTION 6.07 Restricted Payments. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Restricted Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (c) the
Borrower and its Restricted Subsidiaries may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Restricted Subsidiaries, (d) any
Receivables Entity may declare and pay dividends or other distributions to the
Borrower or any wholly-owned Subsidiary thereof and, (e) the Borrower and its
Restricted Subsidiaries may make any other Restricted Payment so long as (i) no
Default has occurred and is continuing or would arise after giving effect
(including giving effect on a pro forma basis) thereto and (ii) the Borrower and
the Restricted Subsidiaries are in compliance, on a pro forma basis after giving
effect to such Restricted Payment, with the covenants contained in
Section 6.11.Leverage Ratio for the Borrower and its Restricted Subsidiaries on
a consolidated basis would not be greater than 2.50 to 1.00 and (f) the Borrower
may declare and pay quarterly cash dividends to shareholders, in an aggregate
amount not to exceed $0.40 per share in any fiscal year.

SECTION 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its Equity Interests or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law, regulation or order or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions applicable to the Senior Notes
and existing on the Effective Date or applicable to the other Indebtedness
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition; provided that the restrictions applicable
to the Senior Notes may be expanded to specifically restrict the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the obligations arising under
this Agreement as long as such Liens are permitted if Senior Notes are secured
equally and ratably with the obligations arising under this Agreement),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of the assets of, or an Equity
Interest in, a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the assets or Restricted Subsidiary
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by (1) any
agreement relating to

 

72



--------------------------------------------------------------------------------

secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
(2) Liens permitted by Section 6.02 or any document or instrument evidencing or
granting any such Liens if such restrictions or conditions apply only to the
property or assets that are the subject of such Liens, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases, sub-leases,
licenses, sub-licenses and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to customary restrictions and conditions
contained in Permitted Receivables Facility Documents, (vii) the foregoing shall
not apply to restrictions on cash or other deposits which are permitted to be
subject to a Lien under Section 6.02 or covenants requiring a party to maintain
a certain level of net worth to the extent such covenants are imposed by
suppliers under contracts entered into in the ordinary course of business,
(viii) the foregoing shall not apply to restrictions and conditions set forth in
documentation (other than Subordinated Indebtedness Document) executed in
connection with any Indebtedness permitted by Section 6.01(p)(ii) and incurred
after the Effective Date; provided that (A) the restrictions and conditions set
forth therein are substantially the same as those or less restrictive than those
governing this Agreement and (B) the same shall not prohibit, restrict or impose
any condition upon the ability of the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the obligations arising under this Agreement unless such prohibition,
restriction or imposition permits such Liens to the extent such Indebtedness is
secured equally and ratably with the obligations arising under this Agreement;
(ix) the foregoing shall not apply to restrictions and conditions set forth in
any Subordinated Indebtedness Document executed in connection with any such
Indebtedness permitted by Section 6.01(p)(ii) and incurred after the Effective
Date; provided that (A) the restrictions and conditions set forth therein are
substantially the same as those or less restrictive than those governing this
Agreement and (B) the same shall not prohibit, restrict or impose any condition
upon the ability of the Borrower or any Restricted Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
obligations arising under this Agreement, (x) the foregoing shall not apply to
any restrictions and conditions imposed by agreement in effect at the time a
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in connection with, or in contemplation of, such Person becoming a
Restricted Subsidiary (but shall apply to any extension or renewal of, or any
amendment or modification expanding the scope of, any such restriction or
condition) and (xi) the foregoing shall not apply to customary provisions in
partnership agreements, limited liability company organizational governance
documents, joint venture agreements, shareholder agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in or assets of such partnership, limited
liability company, joint venture, corporation or similar person.

SECTION 6.09 Subordinated Indebtedness. The Borrower will not, nor will it
permit any Restricted Subsidiary to, directly or indirectly voluntarily prepay,
defease or in substance defease, purchase, redeem, retire or otherwise acquire,
any Subordinated Indebtedness, unless (a) no Event of Default has occurred and
is continuing or would arise immediately after giving pro forma effect thereto
and (b) the Borrower and the Restricted Subsidiaries are in compliance, on a pro
forma basis, with the covenants contained in Section 6.11.

SECTION 6.10 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business,

 

73



--------------------------------------------------------------------------------

whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets that is made for cash consideration in an
amount not less than the cost of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Restricted Subsidiary acquires or
completes the construction of such fixed or capital asset.

SECTION 6.11 Financial Covenants.

(a) Maximum Leverage Ratio. The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2019, of (i) Consolidated Total Indebtedness as
of the date of determination to (ii) Consolidated EBITDA for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be greater than (A) for each fiscal quarter ending on December 31,
2019 through June 30, 2020, 4.00 to 1.00, (B) for each fiscal quarter ending on
September 30, 2020 through December 31, 2020, 3.75 to 1.00 and (C) for each
fiscal quarter ending on or after March 31, 2021, 3.504.50 to 1.00.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the ratio (the
“Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after December 31, 2019, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Restricted Subsidiaries on a consolidated
basis, to be less than 2.50 to 1.00.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, and such failure shall continue
unremedied for one (1) Business Day;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Restricted Subsidiary in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished

 

74



--------------------------------------------------------------------------------

pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect (or in the case of any representation or
warranty that is qualified by materiality or reference to Material Adverse
Effect, shall prove to have been incorrect in any respect) when made or deemed
made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01(a), (b) or (c), 5.02, 5.03 (with respect to
the Borrower’s existence) or 5.08 or in Article VI;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Section 7.01) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after written notice thereof from
the Administrative Agent to the Borrower (which written notice will be given at
the request of any Lender);

(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
expiration of any applicable grace period);

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof prior to its scheduled maturity;
provided that this clause (i) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) any default in the observance or
performance of any of the obligations of the Borrower or any Restricted
Subsidiary under any Swap Agreement that results in the exercise by the
counterparty thereunder of such counterparty’s right to terminate its position
under such Swap Agreement, and the Swap Termination Value owed by the Borrower
or such Restricted Subsidiary as a result of such termination is greater than
$10,000,000;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar

 

75



--------------------------------------------------------------------------------

law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section 7.01, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage) shall be
rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)

a Change in Control shall occur; or

(n) any material provision of this Agreement or the Subsidiary Guaranty for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or the Borrower or any Subsidiary Guarantor shall assert the same in writing),
other than the expiration or termination of the Subsidiary Guaranty with respect
to any Subsidiary Guarantor in accordance with its terms;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, subject to the last paragraph of this
Article VII, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations accrued hereunder and under
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of

 

76



--------------------------------------------------------------------------------

any kind, all of which are hereby waived by the Borrower. Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent may,
and at the request of the Required Lenders shall, exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity.

Notwithstanding the foregoing or anything herein to the contrary, during the
period from and including the Effective Date and to and including the earlier of
(x) the Commitment Termination Date and (y) the Acquisition Funding Date and
notwithstanding (a) that any representation given as a condition to the
Effective Date (excluding the Specified Representations and the Acquisition
Agreement Representations constituting conditions to funding as set forth in
Section 4.02) was incorrect, (b) any failure by the Borrower or any of its
Subsidiaries to comply with any of the covenants set forth in Article V or
Article VI (other than as described below), (c) that any condition to the
Effective Date set forth in Section 4.01 may be subsequently determined to not
have been satisfied, (d) the occurrence of any Event of Default (other than as
described below) or (e) any provision to the contrary in this Agreement, neither
the Administrative Agent nor any Lender shall be entitled to (unless (x) an
Event of Default pursuant to Section 7.01 (a), (b), (h) or (i) in respect of the
Borrower has occurred and is continuing or (y) there has been an amendment,
modification or waiver of any provision or any condition or consent has been
granted in the Kosmos Acquisition Agreement in respect of the Specified
Disposition without the prior written consent of the Arrangers (such consent not
to be unreasonably withheld, delayed, denied or conditioned)) (i) rescind,
terminate, accelerate or cancel the Commitments or exercise any right or remedy
under this Agreement, (ii) refuse to fund its Loans on the Acquisition Funding
Date if the applicable conditions to funding are satisfied pursuant to
Section 4.02, (iii) exercise any right of set-off or counterclaim in respect of
its Loans; provided that, for the avoidance of doubt, the borrowing of Loans on
the Acquisition Funding Date shall be subject to the satisfaction (or waiver in
accordance with Section 8.02) of the conditions precedent expressly set forth in
Section 4.02. For the avoidance of doubt, (x) the rights and remedies of the
Lenders, the Arrangers and the Administrative Agent with respect to any
condition precedent expressly set forth in Section 4.02 shall not be limited in
the event that any such condition precedent is not satisfied or waived on the
Acquisition Funding Closing Date and (y) after the funding of Loans on the
Acquisition Funding Date, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders hereunder shall be available
notwithstanding that such rights, remedies or entitlements were not available
prior to such time as a result of this paragraph.

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its
behalf, including execution of the other Loan Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term)

 

77



--------------------------------------------------------------------------------

with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

78



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders

 

79



--------------------------------------------------------------------------------

shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders in their respective capacities as Co-Syndication Agents as it makes with
respect to the Administrative Agent in the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 3811 Turtle Creek Blvd., Suite 1100, Dallas,
Texas, 75219, Attention of D. Craig Kesler, Executive Vice President - Finance
and Administration and Chief Financial Officer., (Facsimile No. (214) 432-2110;
Email: ckesler@eaglematerials.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. 2200 Ross
Avenue, 3rd Floor, Dallas, Texas, 75201, Attention of Alex Vardaman, (Facsimile
No. (214) 965–2044; Email: alexander.vardaman@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., Mid Corp Loan and Agency Services Group, 10 South
Dearborn Street, 19th Floor, Mailcode: IL1-0010, Chicago, IL 60603, Attention:
April Yebd (Telephone: 312-732-2628; Facsimile: 888-208-7168; Email:
Jpm.agency.servicing.4@jpmchase.com); and

(iii) if to any other Lender, to it at its address (or facsimile number or email
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the

 

80



--------------------------------------------------------------------------------

Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy for notices and other
communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available”. The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent the liability of any Agent
Party is found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from such Agent Party’s gross negligence
or willful misconduct. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Electronic System.

 

81



--------------------------------------------------------------------------------

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by this Section 9.02, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Subject to Sections 2.14(b) and (c), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the parties thereto, in each case with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender, (vi) release all or substantially
all of the Subsidiary Guarantors from their obligations under the Subsidiary
Guaranty (other than in accordance with the terms hereof and the Subsidiary
Guaranty), without the written consent of each Lender or (vii) change clause
(c) of the definition of “Change in Control” or waive any Event of Default
pursuant to Section 7.01(m) that has occurred pursuant to clause (c) of the
definition of “Change in Control”, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent (it being understood that any change
to Section 2.21 shall require the consent of the Administrative Agent).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any

 

82



--------------------------------------------------------------------------------

Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption (provided that such Assignment and Assumption shall
not be required to be executed by the Non-Consenting Lender) and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

(f) Notwithstanding anything to the contrary herein, the Administrative Agent
may, with the written consent of the Borrower only and no other Person, amend,
modify or supplement this Agreement or any of the other Loan Documents in the
event that the Revolving Credit Agreement contains a subsidiary guarantee
requirement, restrictive covenant, financial covenant or event of default that
is not set forth in this Agreement (or that is more restrictive or more
favorable to the lenders than the corresponding provision, covenant or event of
default set forth in this Agreement) in order to incorporate such subsidiary
guarantee requirement, restrictive covenants, financial covenants and events of
default into this Agreement; provided that (i) prior to such amendment,
modification or supplement, such subsidiary guarantee requirement, restrictive
covenants, financial covenants and events of default shall be deemed to be
incorporated by reference into this Agreement (including any subsequent
amendments or modifications thereto)) and (ii) subsequent to such amendment,
modification or supplement, with the written consent of the Borrower only and no
other Person, the Administrative Agent may amend, modify or

 

83



--------------------------------------------------------------------------------

supplement this Agreement or any of the other Loan Documents in the event that
the Revolving Credit Agreement is amended or modified to remove such provision
or make any such provision less restrictive or less favorable to such lenders.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that, in each case under this
clause (a), legal expenses shall be limited to a single counsel selected by the
Administrative Agent and a single local counsel to the Administrative Agent in
each relevant jurisdiction and a single special counsel to the Administrative
Agent in each relevant specialty (in each case except allocated costs of
in-house counsel) in connection with the foregoing.

(b) The Borrower shall indemnify the Administrative Agent, the Arrangers, and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use, or the proposed use, of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available (A) to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to arise
from the gross negligence, bad faith, unlawful conduct or willful misconduct of
such Indemnitee, (B) to the extent that such losses, claims, damages,
liabilities or related expenses arise from a material breach of the obligations
of such Indemnitee under the Loan Documents, as determined in by a final,
nonappealable judgment of a court of competent jurisdiction pursuant to a claim
brought by

 

84



--------------------------------------------------------------------------------

the Borrower, (C) to the extent that such losses, claims, damages, liabilities
or related expenses arise out of, or in connection with, any proceeding that
does not involve an act or omission by the Borrower or any of its Affiliates and
that is brought by an Indemnitee against any other Indemnitee (other than in its
capacity as the Administrative Agent, Arranger, Co-Syndication Agent or
bookrunner with respect to the credit facility evidenced hereby) or (D) with
respect to any settlement of any proceeding if the amount of such settlement was
effected without the Borrower’s consent (which consent shall not be unreasonably
withheld), but if settled with the Borrower’s written consent or if there is a
final judgment for the plaintiff in any such proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee from and against any and all losses,
claims, damages, liabilities and expenses by reason of such settlement or
judgment in accordance with this Section 9.03(b). The Borrower shall not,
without the prior written consent of the applicable Indemnitee (which consent
shall not be unreasonably withheld), effect any settlement of any pending or
threatened proceeding in respect of which indemnity could have been sought
hereunder by such Indemnitee unless (x) such settlement includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceeding and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
such Indemnitee or any injunctive relief or other non-monetary remedy; provided,
further, that all out-of-pocket legal expenses shall be limited to one firm of
counsel for all Indemnitees and if necessary, one firm of local counsel in each
appropriate jurisdiction and one firm of special counsel in each appropriate
specialty, in each case for all Indemnitees (and, in the case of an actual or
perceived conflict of interest where the Indemnitee affected by such conflict
informs the Borrower in writing of such conflict and therefore retains its own
counsel, of one additional firm of counsel for all such affected Indemnitees).
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (it being
understood that the Borrower’s failure to pay any such amount shall not relieve
the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and each Indemnitee shall
not assert, and hereby waives, and claim against each Loan Party (i) for any
damages arising from the use by unintended recipients of information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including the Internet) in connection with the
Loan Documents, or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof.

 

85



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby (,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution
or a Disqualified Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
(i) if such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund (or if such assignment is made by Goldman Sachs Bank USA to Goldman Sachs
Lending Partners LLC) or (ii) if an Event of Default pursuant to Section 7.01
(a), (b), (h) or (i) has occurred and is continuing); and

(B) the Administrative Agent (provided that no consent of the Administrative
Agent shall be required if such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund or if such assignment is made by Goldman Sachs Bank
USA to Goldman Sachs Lending Partners LLC).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund (or if such assignment is made by Goldman Sachs Bank USA to
Goldman Sachs Lending Partners LLC) or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default pursuant to Section 7.01 (a), (b), (h) or (i) has occurred and
is continuing;

 

86



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

87



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.07, 2.18(d) or 9.03(c),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution or Disqualified
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees

 

88



--------------------------------------------------------------------------------

that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.18 and 2.19
as if it were an assignee under paragraph (b) of this Section; and (B) shall not
be entitled to receive any greater payment under Sections 2.15, 2.16 or 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
participant or prospective Lender or participant is a Disqualified Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan

 

89



--------------------------------------------------------------------------------

Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, email, .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general

 

90



--------------------------------------------------------------------------------

or special, time or demand, provisional or final and in whatever currency
denominated) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Subsidiary Guarantor against any of and all of the Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of United States District Court for
the Southern District of New York sitting in the Borough of Manhattan (or if
such court lacks subject matter jurisdiction, the Supreme Court of the State of
New York sitting in the Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Federal (to the extent permitted by law) or New York State court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR

 

91



--------------------------------------------------------------------------------

ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority having jurisdiction over such Person (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (2) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Affiliates; provided such source is not
known by the receiving party to be bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to Borrower,
or (i) to any direct or indirect contractual counterparty with a Lender or its
Affiliates in a Swap Agreement or such counterparty’s professional advisor (so
long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this
Section 9.12); provided that, unless specifically prohibited by applicable law
or court order, each Lender shall notify the Borrower of any request by any
regulatory authority or representative thereof or pursuant to legal process
(other than any such request in connection with any examination of the financial
condition of such Lender by such regulatory authority) for disclosure of any
such nonpublic information prior to disclosure of such information. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have

 

92



--------------------------------------------------------------------------------

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 USA PATRIOT Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14 Releases of Subsidiary Guarantors. (a) A Subsidiary Guarantor shall
automatically be released and discharged in full from its obligations under the
Subsidiary Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor

 

93



--------------------------------------------------------------------------------

from its obligations under the Subsidiary Guaranty (i) if such Subsidiary
Guarantor is no longer a Material Subsidiary or (ii) if, as of the time such
Subsidiary Guarantor is released and immediately after giving effect thereto,
the Guarantee of such Subsidiary Guarantor is not required by Section 5.09(b);
provided that the Administrative Agent shall have received a certificate from a
Financial Officer of the Borrower certifying that Borrower shall promptly take
such actions as it is required to take under any (i) Debt Facility of the
Borrower or any Subsidiary Guarantor with an aggregate principal amount or
commitments of $50,000,000 or greater or (ii) any Capital Markets Debt to cause
such Subsidiary Guarantor to be released from its Guarantee, if any, of such
Debt Facility or Capital Markets Debt.

(c) At such time as the principal and interest on the Loans, the fees, expenses
and other amounts payable under the Loan Documents and the other Obligations
(other than contingent indemnification obligations and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated or expired (such
time, “Facility Termination”), the Subsidiary Guaranty and all obligations
(other than those expressly stated to survive such termination) of each
Subsidiary Guarantor thereunder shall automatically terminate and be released
and discharged in full, all without delivery of any instrument or performance of
any act by any Person.

SECTION 9.15 Maximum Interest Rate.

(a) No interest rate specified in any Loan Document shall at any time exceed the
Maximum Rate. If at any time the interest rate (the “Contract Rate”) for any
obligation under the Loan Documents shall exceed the Maximum Rate, thereby
causing the interest accruing on such obligation to be limited to the Maximum
Rate, then any subsequent reduction in the Contract Rate for such obligation
shall not reduce the rate of interest on such obligation below the Maximum Rate
until the aggregate amount of interest accrued on such obligation equals the
aggregate amount of interest which would have accrued on such obligation if the
Contract Rate for such obligation had at all times been in effect. As used
herein, the term “Maximum Rate” means, at any time with respect to any Lender,
the maximum rate of nonusurious interest under applicable law that such Lender
may contract for, charge, reserve, or receive. The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges contracted for, charged, reserved, or received in connection with
the Loan Documents that constitute interest under applicable law. Each change in
any interest rate provided for herein based upon the Maximum Rate resulting from
a change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate. For purposes of determining the Maximum
Rate under Texas law, the applicable rate ceiling shall be the weekly rate
ceiling described in, and computed in accordance with, Chapter 303 of the Texas
Finance Code.

(b) No provision of any Loan Document shall require the payment or the
collection of interest in excess of the maximum amount permitted by applicable
law. If any excess interest is hereby provided for, or shall be adjudicated to
be so provided, in any Loan Document or otherwise in connection with this loan
transaction, the provisions of this Section shall govern and prevail and neither
Borrower nor the sureties, guarantors, successors, or assigns of Borrower shall
be obligated to pay the excess amount of such interest or any other excess sum
paid for the use, forbearance, or detention of sums loaned pursuant hereto. In
the event any Lender ever

 

94



--------------------------------------------------------------------------------

receives, or collects, interest in excess of the maximum lawful amount of
interest, such amount which is or would be in excess of the maximum amount
permitted by applicable law shall be applied as a payment and reduction of the
principal of the obligations outstanding hereunder, and, if the principal of the
obligations outstanding hereunder has been paid in full or would be paid in full
by all or part of such application, any remaining excess shall forthwith be paid
to the Borrower. In determining whether or not the interest contracted for,
charged, reserved or received exceeds the Maximum Rate, Borrower and each Lender
shall, to the extent permitted by applicable law, (a) characterize any
non-principal payment as an expense, fee, or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread the total amount of interest contracted for,
charged, reserved and received throughout the entire contemplated term of the
obligations outstanding hereunder so that interest for the entire term does not
exceed the Maximum Rate.

SECTION 9.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.17 Intentionally Omitted.

SECTION 9.18 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

95



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signature Pages Follow]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized persons as of the day and
year first above written.

 

EAGLE MATERIALS INC.,

as the Borrower

 

By  

 

 

Name:

Title:

 

[Signature Page – Credit Agreement]